


Exhibit 10.1


 






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
STERIS CORPORATION,
as Borrower,
THE LENDING INSTITUTIONS PARTIES HERETO
as Lenders,
KEYBANK NATIONAL ASSOCIATION,
as Agent, Joint-Lead Arranger
and Joint-Book Runner,
J.P. MORGAN SECURITIES LLC,
as Joint-Lead Arranger
and Joint-Book Runner,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent


dated as of April 13, 2012










_____________________
 




--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS                                2

Section 1.01
Definitions                                2

Section 1.02
Accounting Terms and Determinations                    24

Section 1.03
Terms Generally                            25

ARTICLE II
AMOUNT AND TERMS OF CREDIT                        25

Section 2.01
Commitment                                25

Section 2.02
Loans and Letters of Credit                        25

Section 2.03
Notice of Credit Event; Funding of Loans, Etc                31

Section 2.04
Interest                                32

Section 2.05
Evidence of Indebtedness                        33

Section 2.06
Payment on Notes, Etc                        33

Section 2.07
Payments Net of Taxes; Foreign Lenders                34

Section 2.08
Prepayment                                37

Section 2.09
Facility, Letter of Credit and Other Fees                    38

Section 2.10
Modification of Commitment                        39

Section 2.11
Computation of Interest and Fees                    40

Section 2.12
Mandatory Payment                            40

Section 2.13
[Reserved]                                41

Section 2.14
Defaulting Lenders                            41

Section 2.15
Cash Collateral                            42

ARTICLE III
ADDITIONAL PROVISIONS RELATING TO FIXED RATE LOANS; INCREASED CAPITAL;
TAXES                                43

Section 3.01
Reserves or Deposit Requirements, Etc                    43

Section 3.02
Tax Law, Etc                                44

Section 3.03
Eurodollar or Alternate Currency Deposits Unavailable or Interest Rate
Unascertainable                            45

Section 3.04
Indemnity                                45

Section 3.05
Changes in Law Rendering Fixed Rate Loans Unlawful            45

Section 3.06
Funding                                46

Section 3.07
Capital Adequacy                            46

ARTICLE IV
REPRESENTATIONS AND WARRANTIES                    46

Section 4.01
Corporate Existence; Subsidiaries; Foreign Qualification            46

Section 4.02
Corporate Authority                            47

Section 4.03
Compliance With Laws                        47

Section 4.04
Litigation and Administrative Proceedings                47

Section 4.05
Title to Assets                            48

Section 4.06
Liens and Security Interests                        48

Section 4.07
Tax Returns                                48

Section 4.08
Environmental Laws                            48





--------------------------------------------------------------------------------




Section 4.09
Employee Benefits Plans                        49

Section 4.10
Consents or Approvals                        49

Section 4.11
Solvency                                50

Section 4.12
Financial Statements                            50

Section 4.13
[Reserved]                                50

Section 4.14
Regulations                                50

Section 4.15
Material Agreements                            50

Section 4.16
Intellectual Property                            50

Section 4.17
Insurance                                50

Section 4.18
Investment Company                            50

Section 4.19
Accurate and Complete Statements                    51

Section 4.20
Defaults                                51

Section 4.21
Anti-Terrorism Law Compliance                    51

ARTICLE V
COVENANTS                                51

Section 5.01
Insurance                                51

Section 5.02
Money Obligations                            51

Section 5.03
Financial Statements and Other Information                52

Section 5.04
Financial Records and Inspections                    53

Section 5.05
Franchises                                53

Section 5.06
ERISA Compliance                            54

Section 5.07
Financial Covenants                            54

Section 5.08
Borrowing                                54

Section 5.09
Liens                                55

Section 5.10
Regulations U and X                            57

Section 5.11
Investments and Guaranties                        57

Section 5.12
Mergers and Asset Sales                        57

Section 5.13
Acquisitions                                59

Section 5.14
Notice                                59

Section 5.15
Environmental Compliance                        59

Section 5.16
Affiliate Transactions                            59

Section 5.17
Use of Proceeds                            60

Section 5.18
Corporate Names                            60

Section 5.19
Subsidiary Guaranties                            60

Section 5.20
Maintenance of Property                        60

Section 5.21
Other Covenants                            61

Section 5.22
Amendment of Organizational Documents, Etc                61

Section 5.23
Guaranties of Payment; Guaranty Under Material Indebtedness Agreement    61

Section 5.24
Pari Passu Ranking                            61

Section 5.25
Receivables Facility Documents                    61





--------------------------------------------------------------------------------




Section 5.26
Anti-Terrorism Laws                            61

ARTICLE VI
CONDITIONS PRECEDENT; effectiveness                    62

Section 6.01
All Credit Events                            62

Section 6.02
Effectiveness of Agreement                        62

Section 6.03
Closing Date Adjustment of Commitments                64

Section 6.04
Reference to and Effect on the Original Credit Agreement            64

ARTICLE VII
EVENTS OF DEFAULT                            64

Section 7.01
Payments                                64

Section 7.02
Special Covenants                            65

Section 7.03
Other Covenants                            65

Section 7.04
Representations and Warranties                    65

Section 7.05
Cross Default                            65

Section 7.06
ERISA Default                            65

Section 7.07
Change in Control                            65

Section 7.08
Money Judgment                            65

Section 7.09
Validity of Loan Documents                        65

Section 7.10
Solvency                                66

ARTICLE VIII
REMEDIES UPON DEFAULT                            66

Section 8.01
Optional Defaults                            66

Section 8.02
Automatic Defaults                            66

Section 8.03
Letters of Credit                            67

Section 8.04
Offsets                                67

Section 8.05
Equalization Provision                        67

ARTICLE IX
THE AGENT                                68

Section 9.01
Appointment and Authorization                    68

Section 9.02
Note Holders                                68

Section 9.03
Consultation With Counsel                        68

Section 9.04
Documents                                68

Section 9.05
Agent and Affiliates                            68

Section 9.06
Knowledge of Default                            68

Section 9.07
Action by Agent                            68

Section 9.08
Notices, Default, Etc                            69

Section 9.09
Indemnification of Agent                        69

Section 9.10
Successor Agent                            69

Section 9.11
Other Agent                                69

Section 9.12
No Reliance on Agent's Customer Identification Program            70

Section 9.13
USA Patriot Act                            70

ARTICLE X
MISCELLANEOUS                                70

Section 10.01
Lenders' Independent Investigation                    70





--------------------------------------------------------------------------------




Section 10.02
No Waiver; Cumulative Remedies                    70

Section 10.03
Amendments, Consents                        71

Section 10.04
Notices                                72

Section 10.05
Costs, Expenses and Taxes                        72

Section 10.06
Indemnification                            72

Section 10.07
Obligations Several; No Fiduciary Obligations                73

Section 10.08
Execution in Counterparts                        73

Section 10.09
Binding Effect; Borrower's Assignment                    73

Section 10.10
Assignments                                74

Section 10.11
Participations                            75

Section 10.12
Severability of Provisions; Captions; Attachments            76

Section 10.13
Judgment Currency                            76

Section 10.14
Investment Purpose                            77

Section 10.15
Entire Agreement                            77

Section 10.16
Governing Law; Submission to Jurisdiction                77

Section 10.17
Legal Representation of Parties                        77

Section 10.18
Source of Funds                            78

Section 10.19
Confidential Information                        78

Section 10.20
Jury Trial Waiver                            78





--------------------------------------------------------------------------------






This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is effective
as of April 13, 2012, among:
(a)    STERIS CORPORATION, an Ohio corporation (“Borrower”);
(b)    the lending institutions listed on Schedule 1(a) hereto and each other
lending institution that becomes a party hereto pursuant to Section 2.10(b) or
Section 10.10 hereof (collectively, the “Lenders” and, individually, each a
“Lender”);
(c)    KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders
under this Agreement (together with any successor agent appointed pursuant to
Section 9.10 hereof, “Agent”) and as Joint-Lead Arranger, Joint-Book Runner and
as an LC Issuer (as hereinafter defined);
(d)    J.P. MORGAN SECURITIES LLC, as Joint-Lead Arranger and Joint-Book Runner;
(e)    BANK OF AMERICA, N.A., as an LC Issuer (as hereinafter defined)
(f)    JPMORGAN CHASE BANK, N.A., as Syndication Agent and as an LC Issuer;
(g)    PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent; and
(h)    U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent.


INTRODUCTORY STATEMENTS:
A.    Borrower, Agent, and certain financial institutions (collectively, the
“Original Lenders”) are parties to the Second Amended and Restated Credit
Agreement, dated as of September 13, 2007 (as amended or otherwise modified
prior to the date hereof, the “Original Credit Agreement”), and the parties
thereto wish to make certain modifications thereto.
B.    Borrower has requested that the Original Credit Agreement be amended and
restated to make certain modifications thereto.
C.    The Lenders and Agent are agreeable to Borrower's request and to amending
and restating the Original Credit Agreement, upon the terms and subject to the
conditions set forth below.




AGREEMENT:
In consideration of the premises and mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, the parties hereto agree that
on the Closing Date (as hereinafter defined), upon the satisfaction of the
conditions set forth in Section 6.02, the Original Credit Agreement shall be
amended and restated to read in its entirety as follows:
ARTICLE 1


DEFINITIONS


Section .Definitions. As used in this Agreement, the following terms shall have
the following meanings:
“2003 Senior Note Guaranty” means the Subsidiary Guaranty, dated as of December
17, 2003, as amended, executed and delivered by the Guarantors of Payment to the
2003 Senior Note Holders in connection with the 2003 Senior Note Purchase
Agreement, as the same may from time to time be amended, restated or otherwise
modified.
“2003 Senior Note Holders” means, collectively, the holders from time to time of
each of the 2003 Senior Notes issued




--------------------------------------------------------------------------------




pursuant to the 2003 Senior Note Purchase Agreement.
“2003 Senior Note Purchase Agreement” means, collectively, the Note Purchase
Agreements, each dated as of December 17, 2003, entered into by and among
Borrower and the 2003 Senior Note Holders in connection with the 2003 Senior
Notes, as amended and as the same may from time to time be further amended,
restated or otherwise modified.
“2003 Senior Notes” means, collectively, (a) the 5.25% Senior Notes, Series A-2,
due December 15, 2013, and (b) the 5.38% Senior Notes, Series A-3, due December
15, 2015, issued pursuant to the 2003 Senior Note Purchase Agreement, as the
same may from time to time be amended, restated, otherwise modified or replaced.
“2008 Senior Note Guaranty” means the Subsidiary Guaranty, dated as of August
15, 2008, as amended, executed and delivered by the Guarantors of Payment to the
2008 Senior Note Holders in connection with the 2008 Senior Note Purchase
Agreement, as the same may from time to time be amended, restated or otherwise
modified.
“2008 Senior Note Holders” means, collectively, the holders from time to time of
each of the 2008 Senior Notes issued pursuant to the 2008 Senior Note Purchase
Agreement.
“2008 Senior Note Purchase Agreement” means, collectively, the Note Purchase
Agreements, each dated as of August 15, 2008, entered into by and among Borrower
and the 2008 Senior Note Holders in connection with the 2008 Senior Notes, as
the same may from time to time be amended, restated or otherwise modified.
“2008 Senior Notes” means, collectively, (a) the 5.63% Senior Notes, Series A-1,
due August 15, 2013, (b) the 6.33% Senior Notes, Series A-2, due August 15,
2018, and (c) the 6.43% Senior Notes, Series A-3, due August 15, 2020, issued
pursuant to the 2008 Senior Note Purchase Agreement, as the same may from time
to time be amended, restated, otherwise modified or replaced.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of 50% of the stock (or other equity interest) of any Person (other
than a Company), or (c) the acquisition of another Person (other than a Company)
by a merger, amalgamation or consolidation or any other combination with such
Person.
“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Debt, if such payment results in that Lender having less than
its pro rata share of the outstanding Debt, than was the case immediately before
such payment.
“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.
“Agent” has the meaning provided in the first paragraph of this Agreement.
“Agent Fee Letter” means the fee letter between Borrower and Agent, dated as of
March 7, 2012, as the same may from time to time be amended, restated or
otherwise modified.
“Agreement” has the meaning provided in the first paragraph of the preamble
hereto.
“Alternate Currency” means Euros, Canadian dollars, Australian dollars, British
pounds, Swedish kronas, Swiss franc, Japanese yen or any other currency, other
than Dollars, agreed to by Agent and each Lender that shall be freely
transferable and convertible into Dollars.
“Alternate Currency Exposure” shall mean, at any time, the sum of (a) the
aggregate principal Dollar Equivalent amount of all Alternate Currency Loans
outstanding and (b)(i) the Dollar Equivalent of the aggregate undrawn face
amount of all issued and outstanding Alternate Currency Letters of Credit and
(ii) the Dollar Equivalent of the aggregate amount of the draws made on
Alternate Currency Letters of Credit that have not been reimbursed by Borrower
or converted to a Revolving Loan pursuant to Section 2.02(c)(i) hereof.
“Alternate Currency Letter of Credit” means a Letter of Credit that is
denominated in an Alternate Currency.




--------------------------------------------------------------------------------




“Alternate Currency Loan” means a Revolving Loan described in Section 2.02(a)
hereof that is denominated in an Alternate Currency on which Borrower shall pay
interest at a rate based upon the Alternate Currency Rate.
“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Alternate Currency Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if
for any reason such rate is unavailable from Reuters, from any other similar
company or service that provides rate quotations comparable to those currently
provided by Reuters) as the rate in the London interbank market for deposits in
the relevant Alternate Currency in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Alternate Currency Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in the relevant
Alternate Currency for the relevant Interest Period and in the amount of the
Alternate Currency Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent's discretion) by prime banks in any Alternate Currency market
reasonably selected by Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder;
by (b) 1.00 minus the Reserve Percentage.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
“Applicable Facility Fee Rate” means:
(a)    for the period from the Closing Date through June 30, 2012, 12.50 basis
points; and
(b)    commencing with the financial statements for the fiscal quarter ending
March 31, 2012, the number of basis points set forth in the following matrix,
based upon the result of the computation of the Leverage Ratio, shall be used to
establish the number of basis points that will go into effect on July 1, 2012,
and thereafter:
Leverage Ratio
Applicable Basis
Points
Greater than or equal to 2.50 to 1.00
22.50
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
20.00
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
17.50
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
15.00
Greater than or equal to .50 to 1.00 but less than 1.00 to 1.00
12.50
Less than .50 to 1.00
10.00



Changes to the Applicable Facility Fee Rate shall be effective on the first day
of the first calendar month after the date upon which Agent received, or, if
earlier, Agent should have received, pursuant to Section 5.03(a)(i) or (ii)
hereof, the financial statements of Borrower. Nothing set forth in this
definition shall be deemed to modify or waive, in any respect, the requirements
of Section 5.07 hereof, the rights of Agent and the Lenders to charge the
Default Rate, or the rights and remedies of Agent and the Lenders pursuant to
Articles VII and VIII hereof.
In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 5.03(a) is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a different Applicable Facility Fee Rate for any period (any such
period, for purposes of this definition, an “Applicable Period”) and such
Applicable Facility Rate Fee would have been (A) a higher Applicable Facility
Rate Fee for the Applicable Period than the Applicable Facility Fee Rate
actually applied for such Applicable Period, then (i) Borrower shall immediately
deliver to Agent a corrected financial statement or certificate for such
Applicable Period, (ii) the Applicable Facility Fee Rate shall be determined as
if such corrected, higher Applicable Facility Fee Rate were applicable for such
Applicable Period, and (iii) Borrower shall immediately pay to Agent an amount
equal to the difference between the facility fee that would have been payable at
the higher Applicable Facility Fee Rate for the Applicable Period and the
facility fee actually paid for such Applicable Period or (B) a lower Applicable
Facility Fee Rate for the Applicable Period than the Applicable Facility Fee
Rate actually applied for such Applicable Period, then (i) Borrower shall
immediately deliver to Agent a corrected financial statement or certificate for
such Applicable Period, and (ii) the Applicable Facility Fee Rate




--------------------------------------------------------------------------------




shall be determined as if such corrected, lower Applicable Facility Fee Rate
were applicable from the date of delivery of such corrected certificate
(provided that in no case shall any monies be refunded to Borrower for any prior
Applicable Period as a result of such corrected certificate).
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to Agent as such Lender's lending office for all
purposes of this Agreement. A Lender may have a different Applicable Lending
Office for Base Rate Loans and Eurodollar Loans.
“Applicable Margin” means:
(a)    for the period from the Closing Date through June 30, 2012, (i) 87.50
basis points for Fixed Rate Loans and Swing Loans, and (ii) 0 basis points for
Base Rate Loans; and
(b)    commencing with the financial statements for the fiscal quarter ending
March 31, 2012, the number of basis points set forth in the following matrix,
based upon the result of the computation of the Leverage Ratio, shall be used to
establish the number of basis points that will go into effect on July 1, 2012
and thereafter:
Leverage Ratio
Applicable Basis Points for Fixed Rate Loans and Swing Loans
Applicable Basis
Points for
Base Rate Loans
Greater than or equal to 2.50 to 1.00
152.50
50
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
130.00
30
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
107.50
—
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
97.50
—
Greater than or equal to .50 to 1.00 but less than 1.00 to 1.00
87.50
—
Less than .50 to 1.00
77.50
—



Changes to the Applicable Margin shall be effective on the first day of the
first calendar month after the date upon which Agent received, or, if earlier,
Agent should have received, pursuant to Section 5.03(a)(i) or (ii) hereof, the
financial statements of Borrower. Nothing set forth in this definition shall be
deemed to modify or waive, in any respect, the requirements of Section 5.07
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.
In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 5.03(a) is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a different Applicable Margin for any period (any such period,
for purposes of this definition, an “Applicable Period') and such Applicable
Margin would have been (A) a higher Applicable Margin for the Applicable Period
than the Applicable Margin actually applied for such Applicable Period, then (i)
Borrower shall immediately deliver to Agent a corrected financial statement or
certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if such corrected, higher Applicable Margin were applicable for
such Applicable Period, and (iii) Borrower shall immediately pay to Agent the
accrued additional interest and additional Letter of Credit fees owing as a
result of such higher Applicable Margin for such Applicable Period, or (B) a
lower Applicable Margin for an Applicable Period than the Applicable Margin
actually applied for such Applicable Period, then (i) Borrower shall immediately
deliver to Agent a corrected financial statement or certificate for such
Applicable Period and (ii) the Applicable Margin shall be determined as if such
corrected, lower Applicable Margin were applicable from the date of delivery of
such corrected certificate (provided that in no case shall any monies be
refunded to Borrower for any prior Applicable Period as a result of such
corrected certificate).
“Approved Derivatives Contract” means (a) a Hedge Agreement entered into in the
ordinary course of business and not for speculative purposes, or (b) a
commodities contract purchased by a Company in the ordinary course of business,
and not for speculative purposes, with respect to aluminum, steel, nickel or any
other material necessary to the manufacturing of goods in connection with the
business of such Company.
“Assignment Agreement” means an Assignment and Assumption Agreement in the form
of the attached Exhibit G.
“Augmenting Lender” has the meaning provided in Section 2.10(b).




--------------------------------------------------------------------------------




“Base Rate” means a rate per annum equal to the greater of (a) the Prime Rate,
(b) one-half of one percent (1/2%) in excess of the Federal Funds Effective Rate
and (c) the Eurodollar Rate for a one-month Interest Period on such day plus
1.00%. Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.
“Base Rate Loan” means a Revolving Loan described in Section 2.02(a) hereof,
that shall be denominated in Dollars and on which Borrower shall pay interest at
a rate based on the Base Rate.
“Board Approved Short-Term Investment” means (a) any investment by a Company
that is authorized by Borrower's investment guidelines as approved by the Board
of Directors of Borrower and as in effect on the Closing Date and (b) any
investment by a Company that is authorized by any amendment or modification to,
or replacement of, Borrower's investment guidelines as approved by the Board of
Directors of Borrower and in effect from time to time.
“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Business Day” means, (a) with respect to any Eurodollar Loan, a day of the year
on which dealings are carried on in the London interbank eurodollar market, (b)
with respect to any Alternate Currency Loan, a day of the year on which
commercial banks are open for international business (including the clearing of
currency transfer in the relevant Alternate Currency) in the principal financial
center of the home country of such Alternate Currency, (c) with respect to any
Letter of Credit issued by KeyBank National Association, Bank of America, N.A.
or JPMorgan Chase Bank, N.A. or any other LC Issuer or any successor thereto (or
any of its branches or affiliates) as the LC Issuer, a day of the year on which
such LC Issuer is open for banking business at its principal office, and (d) for
all other purposes, a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio.
“Cash Collateralize” means, to pledge and deposit with or deliver to Agent, for
the benefit of one or more of the LC Issuers or Lenders, as collateral for
Letter of Credit Exposure or obligations of Lenders to fund participations in
respect of Letter of Credits, cash or deposit account balances or, if Agent and
each applicable LC Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to Agent and each applicable LC Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support. Any obligation of Borrower in
this Agreement to provide any Cash Collateral shall be subject to Section 5 of
the Intercreditor Agreement.
“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d‑3 of the
SEC under the United States Securities Exchange Act of 1934, as then in effect),
of shares representing more than 40% of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of Borrower; or (b) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Borrower by Persons who were neither (i) nominated by the board of
directors of Borrower nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“CIP Regulations” has the meaning provided in Section 9.12 hereof.
“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.
“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Revolving Loans, to participate in Swing Loans made
by Agent and to participate in the issuance of Letters of Credit pursuant to the
Revolving Credit Commitments up to the Total Commitment Amount.




--------------------------------------------------------------------------------




“Commitment Percentage” means, for each Lender, the amount, expressed as a
percentage, by which such Lender's Revolving Credit Commitment bears to the
Total Commitment Amount.
“Commitment Period” means the period from the Closing Date to April 13, 2017, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article VIII hereof.
“Company” means Borrower or a Subsidiary.
“Companies” means Borrower and all Subsidiaries.
“Compliance Certificate” means a certificate, substantially in the form of the
attached Exhibit D.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including the assumption of indebtedness for borrowed money,
net of cash acquired.
“Consolidated” means the resultant consolidation of the financial statements of
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 4.12 hereof.
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
“Consolidated EBIT” means, for any period, on a Consolidated basis and in
accordance with GAAP, (a) Consolidated Net Earnings for such period plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) income taxes, (ii) Consolidated Interest Expense and (iii)
non-recurring non-cash charges (including non-cash charges associated with the
write-off of goodwill in accordance with SFAS 142 or any similar accounting
principle) and losses, minus (b) non-recurring non-cash gains; provided, that
Consolidated EBIT for any period shall (i) include the appropriate financial
items (other than assumed operating synergies) for any Person or business unit
that has been acquired by a Company for any portion of such period prior to the
date of such Acquisition, provided, that if such appropriate financial items are
unavailable or were not prepared in accordance with GAAP, then (x) Borrower may
elect not to include such financial items relating to such Acquisition if the
amount of Consolidated EBIT relating to such Acquisition as reasonably
determined in good faith by Borrower is greater than or equal to $0, and (y)
Borrower shall be required to include such appropriate financial items relating
to such Acquisitions only to the extent the aggregate amount of all net results
from all such Acquisitions during the four fiscal quarter period for which
Consolidated EBIT is being determined is less than ($25,000,000) as reasonably
determined in good faith by Borrower, and (ii) exclude the appropriate financial
items (other than assumed operating synergies) for any Person or business unit
that has been disposed of by a Company, for the portion of such period prior to
the date of such disposition.
“Consolidated EBITDA” means, for any period, on a Consolidated basis and in
accordance with GAAP, (a) Consolidated EBIT, plus (b) Consolidated Depreciation
and Amortization Charges; provided, that Consolidated EBITDA for any period
shall (i) include the appropriate financial items (other than assumed operating
synergies) for any Person or business unit that has been acquired by a Company
for any portion of such period prior to the date of such Acquisition provided,
that if such appropriate financial items are unavailable or were not prepared in
accordance with GAAP, then (x) Borrower may elect not to include such financial
items relating to such Acquisition if the amount of Consolidated EBITDA relating
to such Acquisition as reasonably determined in good faith by Borrower is
greater than or equal to $0, and (y) Borrower shall be required to include such
appropriate financial items relating to such Acquisitions only to the extent the
aggregate amount of all net results from all such Acquisitions during the four
fiscal quarter period for which Consolidated EBITDA is being determined is less
than ($25,000,000) as reasonably determined in good faith by Borrower, and (ii)
exclude the appropriate financial items (other than assumed operating synergies)
for any Person or business unit that has been disposed of by a Company, for the
portion of such period prior to the date of such disposition.
“Consolidated Funded Indebtedness” means, with respect to Borrower as determined
on a Consolidated basis and in accordance with GAAP, without duplication, all
Indebtedness for borrowed money and capitalized leases, including, but not
limited to, current, long-term and Subordinated Indebtedness, if any, all
Synthetic Lease Indebtedness, all obligations under conditional sales or other
title retention agreements (other than a true consignment), and all Indebtedness
under the Permitted Receivables Facility; provided, however, that contingent
obligations to reimburse any other Person in respect of amounts to be paid under
a letter of credit shall not be deemed to be Consolidated Funded Indebtedness
hereunder so long as and to the extent that such obligations remain contingent.




--------------------------------------------------------------------------------




“Consolidated Interest Expense” means, for any period, interest expense of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP; and specifically including the interest component of the
Permitted Receivables Facility.
“Consolidated Net Earnings” means, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
“Consolidated Net Worth” means, at any date, the stockholders' equity of
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.
“Consolidated Total Assets” means, at any date of determination, the net book
value of all assets at such date that would appear on a Consolidated balance
sheet of Borrower that is prepared in accordance with GAAP.
“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Sections 414(b), (c), (m) or (o).
“Credit Event” means the making by any Lender of a Loan, the conversion by any
Lender of a Fixed Rate Loan or Base Rate Loan, the continuation by any Lender of
a Fixed Rate Loan, or the issuance, amendment or renewal by the LC Issuer of a
Letter of Credit.
“Debt” means, collectively, all Indebtedness and other obligations incurred by
Borrower to the Lenders pursuant to this Agreement and includes the principal of
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on all Notes and each extension,
renewal or refinancing thereof in whole or in part, the facility fees, other
fees and any prepayment fees and other amounts payable hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default and that has not been waived by the Required Lenders (or all of
the Lenders, as the case may be) in writing.
“Default Excess” has the meaning assigned to such term in Section 2.14.
“Defaulted Loan” has the meaning assigned to such term in Section 2.14.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and Borrower
in writing that such failure is the result of such Lender's determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Agent, any LC Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified Borrower, Agent or any LC
Issuer or other applicable Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender's
obligation to fund a Loan hereunder and states that such position is based on
such Lender's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two Business Days after written request by Agent or Borrower, to
confirm in writing to Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Agent and Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements




--------------------------------------------------------------------------------




made with such Lender. Any reasonable determination by Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Borrower, each LC Issuer, and each Lender. Any Defaulting Lender shall cease
to be a Defaulting Lender after Agent reasonably determines that such Defaulting
Lender is no longer a Defaulting Lender under any of clauses (a) through (d)
above.
“Default Period” has the meaning assigned to such term in Section 2.14.
“Default Rate” means (a) with respect to any Loan, a rate per annum equal to 2%
in excess of the rate otherwise applicable thereto, (b) with respect to any
Letter of Credit, the fee for the aggregate undrawn face amount of each such
Letter of Credit shall be increased to an amount per annum equal to 2% in excess
of the Applicable Margin in effect from time to time for Fixed Rate Loans, and
(c) with respect to any other amount, a rate per annum equal to 2% in excess of
the Derived Base Rate from time to time in effect.
“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) plus the Base Rate.
“Derived Fixed Rate” means, (a) with respect to a Eurodollar Loan, a rate per
annum equal to the sum of the Applicable Margin (from time to time in effect)
plus the Eurodollar Rate, or (b) with respect to an Alternate Currency Loan, a
rate per annum equal to the sum of the Applicable Margin (from time to time in
effect) plus the Alternate Currency Rate applicable to the relevant Alternate
Currency plus, if applicable, the Mandatory Cost (in the case of an Alternate
Currency Loan which is lent from an Applicable Lending Office in the United
Kingdom or a Participating Member State).
“Derived Swing Loan Rate” means a rate per annum equal to (a) Agent's cost of
funds as quoted to Borrower by Agent and agreed to by Borrower, plus (b) the
Applicable Margin (from time to time in effect).
“Dollar” or $ means lawful money of the United States of America.
“Dollar Equivalent” means, (a) with respect to an Alternate Currency Loan or
Alternate Currency Letter of Credit, the Dollar equivalent of the amount of such
Alternate Currency Loan or Alternate Currency Letter of Credit, determined by
Agent on the basis of its spot rate at approximately 11:00 A.M. London time on
the date two Business Days before the date of such Alternate Currency Loan, for
the purchase of the relevant Alternate Currency with Dollars for delivery on the
date of such Alternate Currency Loan or Alternate Currency Letter of Credit, and
(b) with respect to any other amount denominated in an Alternate Currency, the
Dollar equivalent of such amount, determined by Agent on the basis of its spot
rate at approximately 11:00 A.M. London time on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant Alternate Currency with Dollars for delivery on such date; provided,
however, that, in calculating the Dollar Equivalent for purposes of determining
(i) Borrower's obligation to prepay Loans pursuant to Section 2.12 hereof, or
(ii) Borrower's ability to request additional Loans or the issuance, amendment
or renewal of Letters of Credit pursuant to the Commitment, Agent may, in its
discretion, on any Business Day (prior to payment in full of the Debt) selected
by Agent, calculate the Dollar Equivalent of each such Loan or Letter of Credit.
Agent shall notify Borrower of the Dollar Equivalent of such Alternate Currency
Loan, or any other amount, at the time that Dollar Equivalent is determined.
“Domestic Company” means Borrower or a Domestic Subsidiary (other than the
Insurance Subsidiary or the Receivables Subsidiary).
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environmental Laws” means all provisions of law, statutes, ordinances, rules,
regulations, permits, licenses, judgments, writs, injunctions, decrees, orders,
awards and standards promulgated by the government of the United States of
America or any other applicable country or sovereignty or by any state or
municipality thereof or by any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing concerning health, safety and
protection of, or regulation of the discharge of substances into, the
environment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.




--------------------------------------------------------------------------------




“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
436(f); (d) the occurrence of a Reportable Event with respect to any Pension
Plan; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified other than a
failure that is correctable under Part IV or V of Revenue Procedure 2006-27 or
any subsequent Revenue Procedure or the failure of any “cash or deferred
arrangement” under any such ERISA Plan to meet the requirements of Code Section
401(k), other than any failure by any ERISA Plan of the ADP or ACP tests during
any calendar year that would require the return of Code Section 401(k)
contributions to highly compensated employees, which failure has not been
corrected by December 31st of the next succeeding calendar year; (h) the taking
by the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan; (i) the failure by a Controlled Group member or an
ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan other
than a failure that is correctable under Part IV or V of Revenue Procedure
2006-27 or any subsequent Revenue Procedure or under the voluntary fiduciary
correction program established by the Department of Labor; or (j) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits or a routine audit of an ERISA Plan, by or on behalf of the Internal
Revenue Service, the Department of Labor, and/or the PBGC, which audit is
concluded within nine months of its commencement and does not result in any
material monetary liability of any Company.
“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Loan” means a Revolving Loan described in Section 2.02(a) hereof
that is denominated in Dollars on which Borrower shall pay interest at a rate
based upon the Eurodollar Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the per annum rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on the Reuters
“LIBOR01” screen displaying British Bankers' Association Interest Settlement
Rates (or, if for any reason such rate is unavailable from Reuters, from any
other similar company or service that provides rate quotations comparable to
those currently provided by Reuters) as the rate in the London interbank market
for Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to
Agent (or an affiliate of Agent, in Agent's discretion) by prime banks in any
Eurodollar market reasonably selected by Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar Loan
hereunder; by (b) 1.00 minus the Reserve Percentage.
“Event of Default” means an event or condition that constitutes an event of
default as defined in Article VII hereof.
“Existing Letters of Credit” means each of the letters of credit issued or
deemed to have been issued under the Original Credit Agreement that is
outstanding on the Closing Date and is listed on Schedule 2 hereto. Unless a
letter of credit issued or deemed to have been issued under the Original Credit
Agreement is listed on Schedule 2 hereto, it will not be a Letter of Credit
under this Agreement.
“Existing Letter of Credit Issuer” means each issuer with respect to each
Existing Letter of Credit.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations
(whether final, temporary or proposed) that are issued thereunder or official
governmental interpretations thereof.




--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.
“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.
“Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is a resident for tax purposes
(including such a Lender when acting in the capacity of an LC Issuer). For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means a Subsidiary that is organized outside of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender's Commitment Percentage of
Letter of Credit Commitments with respect to the Letters of Credit issued by
such LC Issuer other than Letter of Credit Commitments as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Lender of Swing Loans, such Defaulting Lender's Commitment
Percentage of outstanding Swing Loans made by such Lender other than Swing Loans
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders.
“Funding Default” has the meaning assigned to such term in Section 2.14.
“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.
“Guarantor” means a Person that pledges its credit or property in any manner for
the payment or other performance of the indebtedness, contract or other
obligation of another and includes (without limitation) any guarantor (whether
of payment or of collection), surety, co‑maker, endorser or Person that agrees
conditionally or otherwise to make any purchase, loan or investment in order
thereby to enable another to prevent or correct a default of any kind.
“Guarantor of Payment” means each of the Companies set forth on Schedule 3
hereof, that are executing and delivering a Guaranty of Payment, or any other
Person that shall deliver a Guaranty of Payment to Agent after the Closing Date
in connection with this Agreement.
“Guaranty of Payment” means the Third Amended and Restated Guaranty of Payment
dated as April 13, 2012, entered into by each Guarantor of Payment substantially
in the form of the attached Exhibit E, and each other Guaranty of Payment
executed and delivered on or after the Closing Date by any Person in connection
with this Agreement, as any of the foregoing may from time to time be further
amended, restated, supplemented, or otherwise modified.
“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, (b)
currency swap agreement, forward currency agreement, foreign currency option
contract or similar arrangement or agreement designed or used to protect against
fluctuations in currency exchange rates entered into by a Company, or any (c)
commodity swap, commodity options, forward commodity contract or any other
similar transaction or any combination of any of the foregoing.
“Increasing Lender” has the meaning provided in Section 2.10(b).
“Indebtedness” means, for any Company (excluding in all cases trade payables
payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements (other than a true consignment), (d) all obligations
(contingent or otherwise) under any letter of credit or banker's acceptance, (e)
the net obligations under or with respect to any Hedge Agreement, (f) all
Synthetic Lease Indebtedness,




--------------------------------------------------------------------------------




(g) all lease obligations that have been or should be capitalized on the books
of such Company in accordance with GAAP, (h) all obligations (other than
customary reimbursement obligations for out-of-pocket expenses and legal fees
and indemnification obligations that have not been fixed) of such Company with
respect to asset securitization financing programs (including, without
limitation, the Permitted Receivables Facility), (i) all obligations to advance
funds to, or to purchase assets, property or services from, any other Person in
order to maintain the financial condition of such Person, (j) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (k) all guarantees of any of
the foregoing Indebtedness by any Company.
“Insurance Subsidiary” means Global Risk Insurance Company, a Vermont
corporation, together with its successors and assigns, and any other Domestic
Subsidiary that may be formed and operated solely as a captive insurance company
and which is designated as an “Insurance Subsidiary” in a writing delivered by
Borrower to Agent.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
August 15, 2008, among the Senior Note Holders and Agent, on behalf of and for
the benefit of the Lenders, and acknowledged and consented to by Borrower and
each Guarantor of Payment, as the same may from time to time be amended,
restated or otherwise modified.
“Interest Adjustment Date” means the last day of each Interest Period.
“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBIT to (b) Consolidated Interest Expense, for the four fiscal quarters of
Borrower ended on or immediately prior to such date.
“Interest Period” means, with respect to a Fixed Rate Loan, a period of one,
two, three or six months, as selected by Borrower in accordance with Section
2.03 hereof, commencing on the applicable date of borrowing or conversion of
such Fixed Rate Loan and on each Interest Adjustment Date with respect thereto;
provided, however, that if any such period would be affected by a reduction in
the Commitment as provided in Section 2.10 hereof, prepayment or conversion
rights or obligations as provided in Section 2.03(b) or Article III hereof, or
maturity of Fixed Rate Loans as provided in Section 2.02 hereof, Borrower shall
not select a period that extends beyond the date of such reduction, prepayment,
conversion or maturity; provided, further, that, if (a) Borrower fails to select
a new Interest Period with respect to an outstanding Eurodollar Loan at least
three Business Days prior to the Interest Adjustment Date applicable to such
Eurodollar Loan, Borrower shall be deemed to have converted such Eurodollar Loan
to a Base Rate Loan at the end of the then current Interest Period, or (b)
Borrower fails to select a new Interest Period with respect to an outstanding
Alternate Currency Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Alternative Currency Loan, such Alternate
Currency Loan shall be repaid on the last day of the applicable Interest Period.
“Investment” means (a) any direct or indirect purchase or other acquisition by
any Company of any of the capital stock or other equity interest of any other
Person, including any partnership or joint venture interest in such Person; or
(b) any loan or advance to, guarantee or assumption of debt and/or related
obligations or purchase or other acquisition of any other debt and/or related
obligations (other than accounts receivable arising in the ordinary course of
business on terms customary in the trade) of, any Person by any Company, except
that “Investment” shall not include an Acquisition by any Company or a Board
Approved Short-Term Investment made by any Company.
“ISP” means at any time the most recent International Standby Practices issued
by the Institute for International Banking Law & Practice, Inc.
“JPM Fee Letter” means the fee letter between Borrower and J.P. Morgan
Securities LLC, dated as of March 7, 2012, as the same may from time to time be
amended, restated or otherwise modified.
“LC Applicant” means Borrower or any Company for whose account a Letter of
Credit is requested by Borrower hereunder.
“LC Application” means an application for the issuance of a Letter of Credit
hereunder, specifying (a) the requested issuance date, the amount, the
beneficiary and the expiration date of such Letter of Credit, (b) the
documentary requirements for drawing thereunder and (c) such other information
as the LC Issuer may reasonably request.
“LC Issuer” means (a) with respect to each Letter of Credit other than an
Existing Letter of Credit, KeyBank National Association, Bank of America, N.A.,
JPMorgan Chase Bank, N.A. or any other Lender selected by Borrower and approved
by Agent, or any successor thereto, and (b) with respect to each Existing Letter
of Credit, the applicable Existing Letter of Credit Issuer; provided, however,
that the LC Issuer may cause any Letter of Credit to be issued by a branch or
affiliate of the LC Issuer, and, solely for the purposes of Article 2 and
Sections 10.05 and 10.06 hereto, all references to the LC Issuer herein or in
any related document shall include each applicable branch or affiliate.




--------------------------------------------------------------------------------




“LC Terms and Conditions” means the terms and conditions of this Agreement and
the terms and conditions set forth in any other any documents executed in
connection with any Letter of Credit, including the Letter of Credit itself, in
each case in form and substance satisfactory to Borrower and the applicable LC
Issuer, which shall govern each Letter of Credit; provided, that in the event of
any inconsistency between any of the terms or provisions of any such other
document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control.
“Letter of Credit Commitment” means the agreement of the LC Issuers, on behalf
of the Lenders, to issue Letters of Credit in Dollars or Alternate Currency in
an aggregate outstanding face amount for all Letters of Credit issued by all LC
Issuers of up to $100,000,000 (or the Dollar Equivalent thereof), at any time
during the Commitment Period, on the terms and conditions set forth in Section
2.02(c) hereof.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn face Dollar or Dollar Equivalent amount, as applicable, of all issued
and outstanding Letters of Credit, and (b) the Dollar or Dollar Equivalent
amount of all Unreimbursed Letter of Credit Obligations. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn for the remaining
period such Letter of Credit may be drawn.
“Letter of Credit Request” means a Letter of Credit Request in the form of the
attached Exhibit C-2.
“Letters of Credit” means, collectively, (a) the Existing Letters of Credit and
(b) any other letter of credit that shall be issued by an LC Issuer under this
Agreement for the account of a Company, including amendments thereto, if any,
and, individually, any of the Letters of Credit.
“L/C Fees” has the meaning provided in Section 2.09(c).
“Lender” has the meaning provided in the first paragraph of this Agreement.
“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the four fiscal
quarters of Borrower ended on or immediately prior to such date.
“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, encumbrance on, pledge or deposit of, or conditional sale,
leasing, sale with a right of redemption or other title retention agreement and
any capitalized lease with respect to any property (real or personal) or asset.
“Loan” means a Revolving Loan or a Swing Loan.
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, the Agent Fee
Letter, the Intercreditor Agreement, and any other documents relating to any of
the foregoing, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced.
“Long-Dated Letter of Credit” means any Letter of Credit having an expiry date
later than 30 days prior to the last day of the Commitment Period.
“Mandatory Cost” shall mean, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1-B hereto.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, property or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole, or (b) a material adverse effect on the ability
of Borrower or any other Company to perform or comply with any of the material
terms and conditions of any material Loan Document.
“Material Indebtedness” means, as to any Company, any particular Indebtedness of
such Company or guaranteed by such Company, the aggregate principal amount of
which is in excess of the greater of (a) $40,000,000 (or the Dollar Equivalent
thereof) and (b) 5% of Consolidated Total Assets (or the Dollar Equivalent
thereof).
“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing any Material Indebtedness.
“Material Subsidiary” means any Subsidiary that has total assets (based on the
book value of such assets as determined




--------------------------------------------------------------------------------




in accordance with GAAP) of more than $60,000,000 (or the Dollar Equivalent
thereof).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by Agent and the LC Issuers in their sole discretion.
“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.
“Non-Increasing Lender” has the meaning provided in Section 2.10(b).
“Note” means any Revolving Credit Note, any Swing Line Note or any other note
delivered pursuant to this Agreement.
“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C-1.
“Obligor” means (a) a Person whose credit or any of whose property is pledged to
the payment of the Debt and includes, without limitation, any Guarantor, and (b)
any signatory to a Related Writing.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person's Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
“Original Credit Agreement” has the meaning provided in the introductory
statements of this Agreement.
“Original Lender” has the meaning provided in the introductory statements of
this Agreement.
“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from
payment made hereunder or from the execution, delivery, recording or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document.
“Participating Member State” shall mean each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation, or its successor.
“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).
“Permitted Foreign Subsidiary Liens” means, with respect to any Indebtedness
incurred by a Foreign Subsidiary pursuant to Section 5.08(e) hereof, Liens on
the assets of such Foreign Subsidiary and Liens on the assets of any Foreign
Subsidiary of such Foreign Subsidiary; provided, however, that for purposes of
this definition and all other provisions of this Agreement, any Domestic
Subsidiary of such Foreign Subsidiary will be deemed to be a “Foreign
Subsidiary” of such Foreign Subsidiary so long as any of its assets are subject
to Permitted Foreign Subsidiary Liens.
“Permitted Intercompany Loans and Investments” means any Investment by a Company
in or for the benefit of another Company (other than the Insurance Subsidiary or
the Receivables Subsidiary) made in the ordinary course of business.
“Permitted Insurance Subsidiary Loans and Investments” means (a) any investment
by the Insurance Subsidiary in, or loan from the Insurance Subsidiary to, a
Domestic Company, (b) any investment by any Domestic Company in, or loans by a
Domestic Company to, the Insurance Subsidiary made in the ordinary course of
business, so long as the aggregate amount of all such loans and investments
(including the loans and investments outstanding on the Closing Date) made to
the Insurance Subsidiary pursuant to this clause (b) does not exceed, at any
time, an amount equal to 5% of Consolidated Net Worth, based upon Borrower's
financial statements for the most recently completed fiscal quarter, and (c)
investments by the Insurance Subsidiary in debt or equity investments in the
ordinary course of the Insurance Subsidiary's business.
“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and one or more Companies, whereby
such Companies shall have sold or transferred the accounts receivables of such
Companies to the Receivables Subsidiary which in turn transfers to a buyer,
purchaser or lender undivided fractional interests in such accounts receivable,
so long as (a) no portion of the Indebtedness or any other obligation
(contingent or otherwise) under such Permitted Receivables Facility shall be
guaranteed by any Company, (b) there shall be no recourse or obligation to any
Company (other than the Receivables Subsidiary) whatsoever other than pursuant
to representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Subsidiary that in the reasonable opinion of




--------------------------------------------------------------------------------




Agent are customary for securitization transactions, and (c) no Company (other
than the Receivables Subsidiary) shall have provided, either directly or
indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in subpart (b) of this
definition.
“Permitted Third Party Investments” means any Pre-Closing Permitted Third Party
Investments and any Post-Closing Permitted Third Party Investments.
“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.
“Post-Closing Permitted Third Party Investments” means any Investment made by
any Company in or to any Person (other than a Company) that is made at any time
on or after the Closing Date if, after giving pro forma effect to the Investment
to be made, Borrower is in compliance with each financial covenant contained in
Section 5.07 hereof.
“Pre-Closing Permitted Third Party Investments” means any Investment made by any
Company in or to any Person (other than a Company) at any time before the
Closing Date.
“Prime Rate” means the interest rate established from time to time by Agent as
Agent's prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.
“Receivables Facility Documents” has the meaning provided in Section 5.25
hereof.
“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.
“Receivables Subsidiary” means a Wholly-Owned Subsidiary of Borrower that has
been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.
“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by Borrower, any Subsidiary
or any Obligor, or any of their respective officers, to Agent or the Lenders
pursuant to or otherwise in connection with this Agreement.
“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except a reportable event for which notice has been waived by the
Pension Benefit Guaranty Corporation.
“Required Lenders” means (a) during the Commitment Period, the holders of more
than 50% of the Total Commitment Amount, and (b) after the expiration of the
Commitment Period, the holders of more than 50% of the aggregate principal
amount outstanding under all Notes other than the Swing Line Note; provided that
the Commitment of, and the portion of Revolving Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Reserve Percentage” means, with respect any Fixed Rate Loan for any day, the
percentage (expressed as a decimal) that is in effect on such day, as prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, all
basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in Cleveland, Ohio, in respect of
Eurocurrency Liabilities. The Eurodollar Rate and the Alternate Currency Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Percentage.
“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) each Lender to participate in the making of Revolving
Loans up to the aggregate amount set forth opposite such Lender's name under the
column headed “Revolving Credit Commitment Amount” as set forth on Schedule 1(a)
hereof (or such other amount as shall be determined pursuant to Section 2.10 or
10.10 hereof), (b) the LC Issuers to issue Letters of Credit, and of each Lender
to participate therein, pursuant to the Letter of Credit Commitment, and (c)
Agent to make Swing Loans pursuant to the Swing Line Commitment, and of each
Lender to participate therein, pursuant to Section 2.02(b).




--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal Dollar or Dollar Equivalent amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure and (c) the Dollar or Dollar Equivalent amount of
the Letter of Credit Exposure.
“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.05(a) hereof.
“Revolving Loan” means a loan granted to Borrower by the Lenders in accordance
with Section 2.02(a) hereof.
“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
“Section 2.07(a) Payment” has the meaning provided in Section 2.07(a).
“Senior Note Documents” means, collectively, the Senior Note Purchase
Agreements, the Senior Notes, the Senior Note Guaranties and any other
agreement, instrument and other document executed in connection with any of the
foregoing.
“Senior Note Guaranties” means, collectively, the 2003 Senior Note Guaranty and
the 2008 Senior Note Guaranty.
“Senior Note Holders” means, collectively, the 2003 Senior Note Holders and the
2008 Senior Note Holders.
“Senior Note Purchase Agreements” means, collectively, the 2003 Senior Note
Purchase Agreement and the 2008 Senior Note Purchase Agreement.
“Senior Notes” means, collectively, the 2003 Senior Notes and the 2008 Senior
Notes.
“Subordinated,” as applied to Indebtedness, means that the Indebtedness has been
subordinated (by written terms or written agreement being, in either case, in
form and substance satisfactory to Agent and the Required Lenders) in favor of
the prior payment in full of the Debt.
“Subsidiary” of Borrower or any of its Subsidiaries means (a) a corporation more
than 50% of the Voting Power of which is owned, directly or indirectly, by
Borrower or by one or more other subsidiaries of Borrower or by Borrower and one
or more subsidiaries of Borrower, (b) a partnership or limited liability company
of which Borrower, one or more other subsidiaries of Borrower or Borrower and
one or more subsidiaries of Borrower, directly or indirectly, is a general
partner or managing member, as the case may be, or otherwise has the power to
direct the policies, management and affairs thereof, or (c) any other Person
(other than a corporation) in which Borrower, one or more other subsidiaries of
Borrower or Borrower and one or more subsidiaries of Borrower, directly or
indirectly, has at least a majority interest in the Voting Power or the power to
direct the policies, management and affairs thereof.
“Swing Line” means the credit facility established by Agent for Borrower in
accordance Section 2.02(b) hereof.
“Swing Line Commitment” means the commitment of Agent to make Swing Loans to
Borrower up to the maximum aggregate amount at any time outstanding of
$35,000,000 in accordance with the terms and conditions of the Swing Line.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
outstanding Swing Loans.
“Swing Line Note” means the Swing Line Note, in the form of the attached Exhibit
B, executed and delivered pursuant to Section 2.02(b) hereof.
“Swing Loan” means a loan denominated in Dollars granted to Borrower by Agent
under the Swing Line.
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the date agreed to between Agent and Borrower, but in no event shall such
date be in excess of 29 days after the date such Swing Loan is made, or (b) the
last day of the Commitment Period.
“Synthetic Lease” means any lease entered into by any Company that is treated as
a lease for accounting purposes but that is intended by the parties to be
treated as a financing transaction for income tax, property law and/or
bankruptcy purposes, and in respect of which transaction any Synthetic Lease
Indebtedness is issued or incurred.




--------------------------------------------------------------------------------




“Synthetic Lease Indebtedness” means the aggregate principal amount of (and
capitalized interest on) all indebtedness incurred or issued in connection with
any Synthetic Lease that is secured, supported or serviced, directly or
indirectly, by any payments made by any Company.
“Taxes” has the meaning provided in Section 2.07(a).
“Total Commitment Amount” means the principal amount of $300,000,000 (or its
Dollar Equivalent in Alternate Currency), or such lesser or greater amount as
shall be determined pursuant to Section 2.10 hereof; provided, however, that,
for the purposes of determining the Total Commitment Amount, Agent may, in its
discretion, calculate the Dollar Equivalent of any Alternate Currency Loan on
any Business Day selected by Agent.
“UCP” means at any time the most recent Uniform Customs and Practice for
Documentary Credits issued by the International Chamber of Commerce.
“Unreimbursed Letter of Credit Obligations” means, at any time, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on Letters
of Credit that have not been reimbursed by Borrower or converted to a Revolving
Loan pursuant to Section 2.02(c)(ii) hereof and all interest thereon that
accrues pursuant to Section 2.02(c)(ii) hereof.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company or other entity, all of the securities or other
ownership interest of which having ordinary Voting Power to elect a majority of
the board of directors, or other persons performing similar functions, are at
the time directly or indirectly owned by such Person.
Section .Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein, all accounting determinations hereunder and
all financial statements required to be delivered hereunder shall be used,
determined and prepared, as the case may be, in accordance with GAAP, provided
that if Borrower notifies Agent and the Lenders that Borrower wishes to amend
any covenant in Article V to eliminate the effect of any change in GAAP that
occurs after the Closing Date on the operation of such covenant (or if Agent
notifies Borrower that the Required Lenders wish to amend Article V for such
purpose), then Borrower's compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to Borrower and the Required Lenders.
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.
Section .Terms Generally. The foregoing definitions shall be applicable to the
singular and plurals of the foregoing defined terms.


ARTICLE II


AMOUNT AND TERMS OF CREDIT


Section .Commitment.
(a)Subject to the terms and conditions of this Agreement, each Lender shall
participate, to the extent hereinafter provided, in making Loans to Borrower,
participating in Loans made by Agent and issuing, amending or renewing or
participating in Letters of Credit at the request of Borrower, in such aggregate
amount as Borrower shall request pursuant to the Commitment; provided that in no
event shall the Revolving Credit Exposure exceed the Total Commitment Amount.
(b)Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans made by Agent and to participate in Letters of Credit
issued, amended or renewed by the LC Issuers hereunder during the Commitment




--------------------------------------------------------------------------------




Period on such basis that, (i) subject to the proviso in Section 2.12(a) hereof,
immediately after the completion of any borrowing by Borrower or issuance,
amendment or renewal of a Letter of Credit hereunder, the Dollar Equivalent of
the aggregate outstanding principal amount on the Notes (other than the Swing
Line Note) issued to such Lender, when combined with such Lender's pro rata
share of the Letter of Credit Exposure, shall not be in excess of such Lender's
Revolving Credit Commitment, and (ii) such Dollar Equivalent of the aggregate
principal amount outstanding on the Notes (other than the Swing Line Note)
issued to such Lender shall represent that percentage of the Dollar Equivalent
of the aggregate outstanding principal amount on all Notes (including the Notes
held by such Lender) that is such Lender's Commitment Percentage.
(c)Each borrowing (other than Swing Loans, which shall be risk participated on a
pro rata basis) from the Lenders hereunder shall be made pro rata according to
the respective Commitment Percentages.
Section .Loans and Letters of Credit.
(a)Revolving Loans. Subject to the terms and conditions of this Agreement
(including the proviso in Section 2.12(a) hereof), during the Commitment Period,
the Lenders shall make a Revolving Loan or Revolving Loans to Borrower in such
amount or amounts as Borrower may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Total
Commitment Amount, when such Revolving Loans are combined with the Swing Line
Exposure and the Letter of Credit Exposure. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. With respect
to each Alternate Currency Loan, subject to the other provisions of this
Agreement, Borrower shall receive all of the proceeds of such Alternate Currency
Loan in one Alternate Currency and repay such Alternate Currency Loan in the
same Alternate Currency. Subject to the provisions of this Agreement, Borrower
shall be entitled under this Section 2.02(a) to borrow funds, repay the same in
whole or in part and re-borrow hereunder at any time and from time to time
during the Commitment Period.
(b)Swing Loans.
(i)Generally. Subject to the terms and conditions of this Agreement (including
the proviso in Section 2.12(a) hereof), during the Commitment Period, Agent
shall make a Swing Loan or Swing Loans to Borrower in such amount or amounts as
Borrower may from time to time request; provided that Borrower shall not request
any Swing Loan hereunder if, after giving effect thereto, (x) the Revolving
Credit Exposure would exceed the Total Commitment Amount, or (y) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Borrower shall
not request that more than three Swing Loans be outstanding at any time. Each
Swing Loan shall be made in Dollars. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.02(b) to borrow
funds, repay the same in whole or in part and reborrow hereunder at any time and
from time to time during the Commitment Period.
(ii)Refunding of Swing Loans. If Agent so elects, by giving notice to Borrower
and the Lenders, Borrower agrees that Agent shall have the right at any time
(whether before or after the Swing Loan Maturity Date applicable to any Swing
Loan), in its sole discretion, to require that any Swing Loan be refinanced as a
Revolving Loan. Such Revolving Loan shall be a Base Rate Loan unless and until
converted by Borrower to a Eurodollar Loan pursuant to Section 2.03 hereof. Upon
receipt of such notice by Borrower, Borrower shall be deemed, on such day, to
have requested a Revolving Loan in the principal amount of the Swing Loan in
accordance with Section 2.03 hereof. Each Lender agrees to make a Revolving Loan
on the date of such notice, subject to no conditions precedent whatsoever. Each
Lender acknowledges and agrees that such Lender's obligation to make a Revolving
Loan pursuant to Section 2.02(a) when required by this Section 2.02(b) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
Agent, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender's Commitment Percentage shall have been reduced or
terminated. Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this paragraph to repay in full such Swing
Loan.
(iii)Participations. If, for any reason, Agent is unable to or, in the opinion
of Agent, it is impracticable to, refinance any Swing Loan as a Revolving Loan
pursuant to the preceding paragraph, then on any day that a Swing Loan is
outstanding (whether before or after the Swing Loan Maturity Date applicable to
any Swing Loan), Agent shall have the right to request that each Lender purchase
a participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone, confirmed in writing). Upon such notice, but
without further action, Agent hereby agrees to grant to each Lender, and each
Lender hereby agrees to acquire from Agent, an undivided participation interest
in such Swing Loan in an amount equal to such Lender's Commitment Percentage of
the aggregate principal amount of such Swing Loan. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to Agent, for its sole
account, such Lender's ratable share of such Swing Loan (determined in
accordance with such Lender's Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in Swing Loans pursuant
to this Section 2.02(b) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such
Lender's




--------------------------------------------------------------------------------




Revolving Credit Commitment shall have been reduced or terminated. Each Lender
shall comply with its obligation under this Section 2.02(b) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.03
hereof with respect to Revolving Loans to be made by such Lender.
Notwithstanding the foregoing, no Lender shall be obligated to purchase a
participation in a Swing Loan pursuant to this subsection if such Swing Loan was
made by Agent after Agent has received written notice of the existence of a
Default or Event of Default pursuant to Section 9.06 and/or Section 5.14 hereof.
(c)Letters of Credit.
(i)Generally. Subject to the LC Terms and Conditions, during the Commitment
Period, each LC Issuer selected by Borrower shall, in its own name, but only as
agent for the Lenders, issue such Letters of Credit for the account of any
Company, as Borrower may from time to time request. Any such Letter of Credit
may be issued in Dollars or any Alternate Currency. Borrower shall not request
any Letter of Credit (and no LC Issuer shall be obligated to issue any Letter of
Credit) if, after giving effect thereto, (a) the Letter of Credit Exposure would
exceed the Letter of Credit Commitment or (b) the Revolving Credit Exposure
would exceed the Total Commitment Amount. Except for Long-Dated Letters of
Credit, each Letter of Credit shall have an expiration date no later than 30
days prior to the last day of the Commitment Period. Borrower shall not request
any Long-Dated Letters of Credit (and no LC Issuer selected by Borrower shall be
obligated to issue any Long-Dated Letters of Credit) if, after giving effect
thereto the Letter of Credit Exposure with respect to all Long-Dated Letters of
Credit would exceed $20,000,000. Each Long-Dated Letter of Credit shall have the
expiration date agreed to by the applicable LC Issuer in its sole discretion.
(ii)Reimbursement Obligations. Whenever a Letter of Credit is drawn, Borrower
shall immediately reimburse the applicable LC Issuer for the amount drawn. In
the event that the amount drawn is not reimbursed by Borrower within one
Business Day of the drawing of such Letter of Credit, Borrower shall be deemed
to have requested a Revolving Loan in the amount drawn. Each LC Issuer shall
promptly deliver written notice of such drawing to Borrower and Agent. Each
Lender agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Such Revolving Loan shall be evidenced by the
Revolving Credit Notes. Each Lender acknowledges and agrees that its obligation
to make a Revolving Loan pursuant to Section 2.02(a) when required by this
Section 2.02(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of the applicable LC Issuer, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Lender's Revolving
Credit Commitment shall have been reduced or terminated. Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this paragraph to reimburse, in full, the applicable LC Issuer for the amount
drawn on such Letter of Credit and the LC Issuer shall apply such proceeds to
repay in full such amount. Each such Revolving Loan shall be deemed to be a Base
Rate Loan unless otherwise requested by and available to Borrower hereunder.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note such Lender's pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.
(iii)Participations. The issuance of each Letter of Credit (including the deemed
issuance of each Existing Letter of Credit on the Closing Date) shall confer
upon each Lender the benefits and liabilities of a participation consisting of
an undivided pro rata interest in such Letter of Credit to the extent of such
Lender's Commitment Percentage. If, for any reason, any Unreimbursed Letter of
Credit Obligations exist that were required to be reimbursed or repaid in
accordance with subpart (ii) above, then until such Unreimbursed Letter of
Credit Obligations have been reimbursed or repaid, Agent shall have the right to
request (and at the instruction of the applicable LC Issuer shall request) that
each Lender purchase a participation in such Unreimbursed Letter of Credit
Obligations, and Agent shall promptly notify each Lender thereof (by facsimile
or telephone, confirmed in writing). Upon such notice, but without further
action, such LC Issuer hereby agrees to grant to each Lender, and each Lender
hereby agrees to acquire from such LC Issuer, an undivided participation
interest in such Unreimbursed Letter of Credit Obligations in an amount equal to
such Lender's Commitment Percentage of such Unreimbursed Letter of Credit
Obligations. In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for the account of the applicable LC Issuer, such
Lender's ratable share of such Unreimbursed Letter of Credit Obligations
(determined in accordance with such Lender's Commitment Percentage). Each Lender
acknowledges and agrees that its obligation to acquire participations in
Unreimbursed Letter of Credit Obligations pursuant to this Section 2.03(c)(iii)
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Lender's Revolving
Credit Commitment shall have been reduced or terminated. Each Lender shall
comply with its obligation under this Section 2.03(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.03
hereof with respect to Revolving Loans to be made by such Lender.
Notwithstanding the foregoing, no Lender shall be obligated to purchase a
participation in any Unreimbursed Letter of Credit Obligations pursuant to this
subsection if the Letter of Credit giving rise to such Unreimbursed Letter of
Credit Obligations was issued by an LC Issuer after such LC Issuer has received
written notice of the existence of a Default or Event of Default from Agent
pursuant to Section 9.06




--------------------------------------------------------------------------------




hereof and/or from Borrower pursuant to Section 5.14 hereof.
(iv)Notice to LC Issuer. Agent shall promptly notify the applicable LC Issuer if
at any time Agent receives a copy of a request for a Letter of Credit pursuant
to Section 2.03(a)(ii) hereof and after giving effect to such request the Letter
of Credit Exposure would exceed the available Letter of Credit Commitment.
(v)LC Issuer Report. Within 10 Business Days after the end of each calendar
month (or such later date as permitted by Agent), each LC Issuer shall deliver
to Agent a written report that lists all Letters of Credit outstanding as of the
end of such month and includes, among other things, with respect to each such
Letter of Credit, the face amount thereof, the amounts drawn, if any,
thereunder, the beneficiary thereof, and the expiration date thereof.
(vi)Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed to have been issued by the applicable Existing
Letter of Credit Issuer pursuant to the terms of this Agreement and shall
constitute a Letter of Credit for all purposes hereof and under this Agreement
and the other Loan Documents. Borrower agrees that it shall be liable with
respect to any drawing made under any of the Existing Letters of Credit in
accordance with this Section 2.02 and the other provisions of this Agreement.
Each Existing Letter of Credit Issuer agrees that on and after the Closing Date
(A) the fees applicable to each Existing Letter of Credit shall be the fees set
forth in Section 2.09(b) hereof, and (B) any reimbursement agreement in effect
with respect to each Existing Letter of Credit shall be deemed terminated and
each Existing Letter of Credit shall be governed by and subject to the terms and
conditions of this Agreement, provided that Borrower or such other Company for
whose benefit any Existing Letter of Credit was issued shall, upon request of
any Existing Letter of Credit Issuer, execute and deliver to such Existing
Letter of Credit Issuer a new application and agreement, being in the standard
form of such Existing Letter of Credit Issuer for such letters of credit, as
amended to conform to the provisions of and to eliminate any inconsistencies
with this Agreement if required by Agent, such Existing Letter of Credit Issuer
or Borrower.
(vii)Applicants other than Guarantors of Payment. If a Letter of Credit is
requested hereunder for the account of a Company other than Borrower or a
Guarantor of Payment, such Company shall, on or before the date on which such
request is made, acknowledge and agree in writing, in form and substance
satisfactory to Agent and the applicable LC Issuer, that it will be bound by the
LC Terms and Conditions with respect to all Letters of Credit requested to be
issued for its account, and such writing shall be delivered to Agent and such LC
Issuer.
(viii)Cash Collateralize Long-Dated Letters of Credit. On the 91st day prior to
the last day of the Commitment Period (or, if such day is not a Business Day, on
the next preceding Business Day), if requested by Agent or the applicable LC
Issuer, Borrower shall cash collateralize the then outstanding amount of Letter
of Credit Exposure of all Long-Dated Letters of Credit. Thereafter,
simultaneously with the issuance of any Long-Dated Letter of Credit, if
requested by Agent or the applicable LC Issuer, Borrower shall cash
collateralize the Dollar or Dollar Equivalent face amount of such Letter of
Credit Exposure. For the purposes of this Section 2.02(c)(viii) “cash
collateralize” means to pledge and deposit with or deliver to the applicable LC
Issuer, as collateral for the Letter of Credit Exposure that relates to
Long-Dated Letters of Credit issued by such LC Issuer, cash or deposit account
balances aggregating not less than 103% (or such lower amount as agreed by the
relevant LC Issuer) of the Dollar or Dollar Equivalent of such Letter of Credit
Exposure, pursuant to documentation in form and substance satisfactory to Agent
and the LC Issuer (which documents are hereby consented to by the Lenders). Any
obligation of Borrower in this Section to provide any cash collateral shall be
subject to Section 5 of the Intercreditor Agreement.
(ix)Auto-Extension Letters of Credit. If Borrower so requests in any applicable
LC Application, the applicable LC Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit such LC Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable LC Issuer, Borrower shall not be required
to make a specific request to such LC Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable LC Issuer to permit the
extension of such Letter of Credit at any time to an expiry date no later than
30 days prior to the last day of the Commitment Period (except in the case of
any Long-Dated Letters of Credit); provided, however, that such LC Issuer shall
not permit any such extension if (A) such LC Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date from Agent,
any Lender or Borrower that one or more of the applicable conditions specified
in Section 6.01 is not then satisfied, and in each such case directing such LC
Issuer not to permit such extension.
(x)Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by the applicable LC Terms and Conditions, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is




--------------------------------------------------------------------------------




in effect at such times.
(xi)Compliance with Laws; Increased Costs, etc. Each LC Issuer shall not be
under any obligation to issue any Letter of Credit if:
(A)any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such LC Issuer from issuing the
Letter of Credit, or any law applicable to such LC Issuer or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such LC Issuer shall prohibit, or request that
such LC Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such LC Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such LC Issuer has not otherwise been compensated by Borrower pursuant to
the terms of this Agreement) not in effect on the Closing Date, or shall impose
upon such LC Issuer any unreimbursed loss, cost or expense (for which such LC
Issuer has not otherwise been compensated by Borrower pursuant to the terms of
this Agreement) which was not applicable on the Closing Date and which such LC
Issuer in good faith deems material to it; or
(B)the issuance of the Letter of Credit would violate one or more policies of
such LC Issuer applicable to letters of credit generally.
Section .Notice of Credit Event; Funding of Loans, Etc.
(a)Notice of Loans and Letters of Credit.
(i)Agent shall have received a Notice of Loan prior to any Credit Event by (A)
 11:30 A.M. (Cleveland, Ohio time) on the proposed date of borrowing or
conversion of any Base Rate Loan, (B) 11:30 A.M. (Cleveland, Ohio time) three
Business Days prior to the proposed date of borrowing, conversion or
continuation of any Eurodollar Loan, (C) 11:00 A.M. (Cleveland, Ohio time) three
Business Days prior to the proposed date of borrowing of any Alternate Currency
Loan, and (D) 12:00 Noon (Cleveland, Ohio time) on the proposed date of
borrowing of any Swing Loan or such other time and manner as may be acceptable
to Agent in its sole discretion.
(ii)Agent and the applicable LC Issuer shall have received a Letter of Credit
Request not later than 11:00 A.M. (Cleveland, Ohio time) two Business Days prior
to the day upon which the Letter of Credit is to be issued or such other time
and manner as may be acceptable to Agent and the applicable LC Issuer in their
sole discretion. Concurrently with each such request, Borrower shall execute and
deliver or shall cause such other Company for whose benefit the Letter of Credit
is to be issued to execute and deliver to the applicable LC Issuer a LC
Application, in form and substance reasonably satisfactory to such LC Issuer.
(b)Conversion of Loans. At the request of Borrower to Agent, subject to the
notice and other provisions of Section 2.03(a) hereof, the Lenders shall convert
Base Rate Loans to Eurodollar Loans at any time and shall convert Eurodollar
Loans to Base Rate Loans on any Interest Adjustment Date. No Alternate Currency
Loan may be converted to a Base Rate Loan or a Eurodollar Loan.
(c)Minimum Amount. Borrower's request for (i) a Base Rate Loan shall be in an
amount of not less than $1,000,000, increased by increments of $500,000, (ii) a
Fixed Rate Loan shall be in an amount (or, with respect to an Alternate Currency
Loan, the Dollar Equivalent) of not less than $5,000,000, increased by
increments of $1,000,000 (or, with respect to an Alternate Currency Loan, such
approximately comparable amount as shall result in a rounded number of the
applicable Alternate Currency), and (iii) a Swing Loan shall be in an amount not
less than $1,000,000 or such lesser amount as may be approved by Agent in its
sole discretion.
(d)Interest Periods. At no time shall Borrower request that Fixed Rate Loans be
outstanding for more than ten different Interest Periods at any time, and, if
Base Rate Loans are outstanding, then Fixed Rate Loans shall be limited to nine
different Interest Periods at any time.
(e)Indemnification. Each request for a Fixed Rate Loan shall be irrevocable and
binding on Borrower and Borrower shall indemnify Agent and the Lenders against
any loss or expense incurred by Agent or the Lenders as a result of any failure
by Borrower to consummate such transaction including, without limitation, any
loss (including loss of anticipated profits) or expense incurred by reason of
liquidation or re-employment of deposits or other funds acquired by the Lenders
to fund such Fixed Rate Loan. A certificate as to the amount of such loss or
expense submitted by the Lenders to Borrower shall be conclusive and binding for
all purposes, absent manifest error.
(f)Funding of Loans. Agent shall notify each Lender of the date, amount, type of
currency and initial Interest Period (if applicable) of any Eurodollar Loan or
Alternate Currency Loan promptly upon the receipt of such notice, and, in any
event, by 2:00 P.M. (Cleveland, Ohio time) on the date such notice is received.
On the date such Loan is to be made, each Lender shall provide Agent, not later
than 3:00 P.M. (Cleveland, Ohio time), with the amount in federal or other
immediately available funds, required of it. If Agent elects to advance the
proceeds of such Loan prior to receiving funds from such Lender, Agent shall
have the right, upon prior notice to Borrower, to debit any account of Borrower
or otherwise receive from Borrower, on demand, such amount, in the event that
such Lender fails to reimburse Agent in accordance with this subsection. Agent
shall also have the right to receive interest from such Lender at the Federal
Funds Effective Rate in the event that such Lender shall fail to provide its
portion of the Loan on the date requested and Agent elects to provide such
funds.
Section .Interest.




--------------------------------------------------------------------------------




(a)Revolving Loans.
(i)Base Rate Loans. Borrower shall pay interest on the unpaid principal amount
of Revolving Loans that are Base Rate Loans outstanding from time to time from
the date thereof until paid at the Derived Base Rate from time to time in
effect. Interest on such Base Rate Loans shall be payable, commencing June 30,
2012, and on the last day of each succeeding September, December, March and June
thereafter and at the maturity thereof.
(ii)Fixed Rate Loans. Borrower shall pay interest on the unpaid principal amount
of each Revolving Loan that is a Eurodollar Loan or an Alternate Currency Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin), at the Derived Fixed
Rate. Interest on all such Fixed Rate Loans shall be payable on each Interest
Adjustment Date (provided that if an Interest Period exceeds three months, the
interest must be paid every three months, commencing three months from the
beginning of such Interest Period).
(b)Swing Loans. Borrower shall pay interest, for the sole benefit of Agent (and
any Lender that has purchased a participation in such Swing Loan), on the unpaid
principal amount of each Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Swing Loan Rate applicable to such Swing Loan.
Interest on each Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto. Each Swing Loan shall bear interest for a minimum of one
day.
(c)Default Rate. Anything herein to the contrary notwithstanding, if an Event of
Default shall occur hereunder, at the option of Agent or the Required Lenders,
(i) the principal of each Note, the unpaid interest thereon and any other amount
owing hereunder shall bear interest at the Default Rate and (ii) the fee
applicable to any Letter of Credit shall be increased to the Default Rate.
Section .Evidence of Indebtedness.
(a)Revolving Loans. The obligation of Borrower to repay the Revolving Loans made
by each Lender and to pay interest thereon shall be evidenced by a Revolving
Credit Note, payable to the order of such Lender in the principal amount of its
Revolving Credit Commitment, or, if less, the aggregate unpaid principal amount
of Revolving Loans made hereunder by such Lender.
(b)Swing Loans. The obligation of Borrower to repay the Swing Loans and to pay
interest thereon shall be evidenced by a Swing Line Note, payable to the order
of Agent in the principal amount of the Swing Line Commitment, or, if less, the
aggregate unpaid principal amount of Swing Loans made hereunder by Agent.
(c)Loan Accounts. Agent, each LC Issuer and each Lender, as applicable, shall
record any principal, interest or other payment, the principal amounts of Base
Rate Loans and Fixed Rate Loans, the type of currency for each Loan, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Lender, and the amount and
other details with respect to each Letter of Credit, by such method as Agent,
such LC Issuer or such Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligations of
Borrower under the Notes. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods, and outstanding Letters of Credit and similar information with
respect to such Loans and Letters of Credit set forth on the records of Agent
shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal and interest owing and unpaid on each Note.
Section .Payment on Notes, Etc.
(a)Payments Generally. Each payment made hereunder by Borrower shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
(b)Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. With respect to any Alternate Currency Letter of
Credit, all Unreimbursed Letter of Credit Obligations with respect to each such
Letter of Credit shall be made in the same Alternate Currency in which each such
Letter of Credit was issued, unless, in the case of any Unreimbursed Letter of
Credit Obligations owing to the applicable LC Issuer, such LC Issuer agrees
otherwise. All such payments, reimbursements and repayments shall be remitted by
Borrower to Agent at Agent's main office (or at such other office or account as
designated in writing by Agent to Borrower) for the account of the Lenders or
the applicable LC Issuer, as the case may be, not later than 3:00 P.M.
(Cleveland, Ohio time) on the due date thereof in same day funds. Any payments
received by Agent after 3:00 P.M. (Cleveland, Ohio time) shall be deemed to have
been made and received on the next following Business Day.
(c)Payments in Dollars. With respect to (i) the payment of any Loan (other than
an Alternate Currency Loan) or Unreimbursed Letter of Credit Obligations payable
in Dollars, or (ii) any other payment to Agent and the Lenders that is not
covered by subsection (b) hereof, all such payments (including prepayments) to
Agent and the Lenders of the principal of or interest on such Loan or other
payment, including but not limited to principal, interest, facility or other
fees or any other amount owed by Borrower under this Agreement, shall be made in
Dollars. All payments described in this subsection (c) shall be remitted to
Agent at its main office for the account of the Lenders or the applicable LC
Issuer, as the case may be, not later than 3:00 P.M. (Cleveland, Ohio time) on
the due date thereof in immediately available funds. Any such payments received
by Agent after 3:00 P.M. (Cleveland, Ohio time) shall be deemed to have been
made and received on the next following Business Day.
(d)Payments to Lenders. Upon Agent's receipt of payments hereunder, Agent shall
immediately distribute to each Lender or the applicable LC Issuer, as the case
may be, its ratable share, if any, of the amount of principal, interest, and
facility and other fees received by it for the account of such Lender. Payments
received by Agent in Dollars shall be delivered to the




--------------------------------------------------------------------------------




Lenders or the applicable LC Issuer, as the case may be, in Dollars in
immediately available funds. Payments received by Agent in any Alternate
Currency shall be delivered to the Lenders or the applicable LC Issuer, as the
case may be, in such Alternate Currency in same day funds.
(e)Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Note, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any Fixed Rate Loan, if the next succeeding
Business Day falls in the succeeding calendar month, such payment shall be made
on the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.
Section .Payments Net of Taxes; Foreign Lenders.
(a)Except as provided for in Section 2.07(b), all payments made by Borrower
hereunder, under any Note or any other Loan Document, will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
(w) any tax imposed on or measured by the net income or net profits of a Lender
or any LC Issuer, as applicable, and franchise taxes imposed on it pursuant to
the laws of the jurisdiction under which such Lender or LC Issuer is organized
or the jurisdiction in which the principal office or Applicable Lending Office
of such Lender or LC Issuer, as applicable, is located or any subdivision
thereof or therein, (x) any withholding tax that is imposed with respect to the
requirements of FATCA, (y) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which
Borrower is located, and (z) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with this Section 2.07, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from Borrower with respect to such withholding tax pursuant
to this Section 2.07 (a)), and all interest, penalties or similar liabilities
with respect to such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”)). If any Taxes or Other Taxes are so levied or imposed, Borrower agrees
to pay the full amount of such Taxes or Other Taxes and such additional amounts
(including additional amounts to compensate for withholding on amounts paid
pursuant to this Section 2.07) as may be necessary so that every payment by it
of all amounts due hereunder, under any Note or under any other Loan Document,
after withholding or deduction for or on account of any Taxes will not be less
than the amount provided for herein or in such Note or in such other Loan
Document. Borrower will indemnify and hold harmless Agent, each LC Issuer, and
each Lender, and reimburse Agent, such LC Issuer, or such Lender upon its
written request, for the amount of any Taxes and Other Taxes imposed on and paid
by such Lender. Borrower will furnish to Agent within 45 days after the date the
payment of any Taxes and Other Taxes, or any withholding or deduction on account
thereof, is due pursuant to applicable law certified copies of tax receipts, or
other evidence reasonably satisfactory to the respective Lender, evidencing such
payment by Borrower.
(b)Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and Agent on or prior
to the Closing Date, or in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 10.10, on the
date of such assignment or transfer to such Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by Borrower or Agent as will enable Borrower or Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Lender that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) for federal
income tax purposes and that is entitled to claim an exemption from or reduction
in United States withholding tax with respect to a payment by Borrower agrees to
provide to Borrower and Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 10.10 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by
Borrower or Agent two accurate and complete original signed copies of Internal
Revenue Service Forms W-8BEN, W-8ECI or W-8IMY (or successor, substitute or
other appropriate forms and, in the case of Form W-8IMY, complete with
accompanying forms (which may include Form W-8BEN) with respect to beneficial
owners of the payment) certifying to such Lender's entitlement to exemption from
or a reduced rate of withholding of United States withholding tax with respect
to payments to be made under this Agreement, any Note or any other Loan
Document, along with any other appropriate documentation establishing such
exemption or reduction (such as statements certifying qualification for
exemption with respect to portfolio interest). In addition, each Lender agrees
that from time to time after the Closing Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to Borrower and Agent two new accurate and
complete original signed copies of the applicable Internal Revenue Service form
establishing such exemption or reduction (such as statements certifying
qualification for exemption with respect to portfolio interest) and any related
documentation as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax if the Lender continues to be so entitled. No Lender
shall be required by this Section 2.07(b) to deliver a form or certificate that
it is not legally entitled to deliver.




--------------------------------------------------------------------------------




Borrower shall not be obligated pursuant to Section 2.07(a) hereof to pay
additional amounts on account of or indemnify with respect to United States
withholding taxes to the extent that such taxes arise solely due to a Lender's
failure to deliver forms that it was legally entitled to but failed to deliver
under this Section 2.07(b). Borrower agrees to pay additional amounts and
indemnify each Lender in the manner set forth in Section 2.07(a) in respect of
any Taxes deducted or withheld by it as a result of any changes after the
Closing Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of income or similar Taxes.
(c)If any Lender has received or been granted a refund in respect of any Taxes
as to which indemnification has been paid by Borrower pursuant to this Section
2.07, it shall promptly remit such refund (including any interest received in
respect thereof); provided, however, that Borrower agrees to promptly return any
such refund (plus interest) to such Lender or LC Issuer in the event such Lender
is required to repay such refund to the relevant taxing authority. Any such
Lender or LC Issuer shall provide Borrower with a copy of any notice of
assessment from the relevant taxing authority (redacting any unrelated
confidential information contained therein) requiring repayment of such refund.
Nothing contained herein shall impose an obligation on any Lender or LC Issuer
to apply for any such refund.
(d)Each Lender or LC Issuer that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) shall provide, promptly upon the
reasonable demand of Borrower or Agent, any information, form or document,
accurately completed, that may be required in order to demonstrate that such
Lender or LC Issuer is in compliance with the requirements of FATCA, including
Section 1471(b) of the Code, if such Lender is a foreign financial institution
(as such term is defined in Section 1471(d)(4) of the Code), or Section 1472(b)
of the Code, if such Lender or LC Issuer is a non-financial foreign entity (as
such term is defined in Section 1472(d) of the Code).
Section .Prepayment.
(a)Right to Prepay.
(i)Subject to the provisions of Section 2.08(b) below, Borrower shall have the
right, at any time or from time to time, to prepay, on a pro rata basis for all
of the Lenders, all or any part of the outstanding principal amount of Revolving
Loans, as designated by Borrower, plus interest accrued on the amount so prepaid
to the date of such prepayment; and
(ii)Subject to the provisions of Section 2.08(b) below, Borrower shall have the
right, at any time or from time to time, to prepay, for the benefit of Agent
(and any Lender that has purchased a participation in such Swing Loan), all or
any part of the outstanding principal amount of Swing Loans, as designated by
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.
(b)Prepayment Fees.
(i)Base Rate Loans. Prepayments of Base Rate Loans shall be without any premium
or penalty.
(ii)Fixed Rate Loans. In any case of prepayment of a Fixed Rate Loan prior to
the last date of the applicable Interest Period, Borrower agrees that if the
reinvestment rate, as quoted by the money desk of Agent (and determined by such
money desk with respect to its cost of funds for the remaining portion of the
applicable Interest Period) (the “Reinvestment Rate”), shall be lower than the
Alternate Currency Rate or Eurodollar Rate applicable to such Fixed Rate Loan
that is intended to be prepaid (hereinafter, the “Current Rate”), then Borrower
shall, upon written notice by Agent, promptly pay to Agent, for the benefit of
the Lenders, in immediately available funds, a prepayment fee equal to the
product of (a) a rate (the “Prepayment Rate”) that shall be equal to the
difference between the Current Rate and the Reinvestment Rate, times (b) the
principal amount of the Fixed Rate Loan that is to be prepaid, times (c) (i) the
number of days remaining in the Interest Period of the Fixed Rate Loan that is
to be prepaid divided by (ii) 360. In addition, Borrower shall immediately pay
to Agent, for the account of the Lenders, the amount of any additional costs or
expenses (including, without limitation, cost of telex, wires, or cables)
incurred by Agent or the Lenders in connection with the prepayment, upon
Borrower's receipt of a written statement from Agent. Each prepayment of a Fixed
Rate Loan shall be in the aggregate principal amount of not less than
$5,000,000, except in the case of a mandatory prepayment pursuant to Section
2.12 or Article III hereof.
(iii)Swing Loans. In the case of prepayment of a Swing Loan, Borrower agrees to
pay to Agent, on demand, for any resulting loss (including loss of anticipated
profits), cost or expense of Agent as a result thereof, including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits.
(c)Notice of Prepayment. Borrower shall give Agent written notice of prepayment
of any Swing Loan or Base Rate Loan by not later than 11:00 A.M. (Cleveland,
Ohio time) on the Business Day such prepayment is to be made and written notice
of the prepayment of any Fixed Rate Loan not later than 1:00 P.M. (Cleveland,
Ohio time) three Business Days prior to the Business Day on which such
prepayment is to be made.
(d)Minimum Amount. Except in the case of a prepayment in full of any Loan, each
prepayment of (i) a Fixed Rate Loan by Borrower shall be in the aggregate
principal amount of not less than $5,000,000 (or, with respect to an Alternate
Currency Loan, the Dollar Equivalent of such amount) and (ii) a Base Rate Loan
by Borrower shall be in the aggregate principal amount of not less than
$1,000,000, except in the case of a mandatory prepayment in connection with
Section 2.12 hereof or Article III hereof.
(e)Certificate. Any Lender seeking reimbursement or indemnification pursuant to
any provision of this Section 2.08 shall present a certificate to Borrower
setting forth the calculations therefor, which certificate shall, in the absence
of manifest




--------------------------------------------------------------------------------




error, be conclusive and binding as to the amount thereof.
Section .Facility, Letter of Credit and Other Fees.
(a)Borrower shall pay to Agent, for the ratable account of the Lenders, as a
consideration for the Commitment, a facility fee from the Closing Date to and
including the last day of the Commitment Period, computed for each day at a rate
per annum equal to (i) the Applicable Facility Fee Rate in effect for such day,
times (ii) the Total Commitment Amount in effect on such day. The facility fee
shall be payable in arrears on June 30, 2012, and on the last day of each
succeeding September, December, March and June thereafter and on the last day of
the Commitment Period.
(b)In respect of each Letter of Credit and the drafts thereunder, if any,
whether issued for the account of Borrower or any other Company, Borrower agrees
(i) to pay to Agent, for the pro rata benefit of the Lenders, a non-refundable
commission based upon the face amount of the Letter of Credit, which shall be
paid quarterly in arrears (promptly after receipt of the invoice therefor, and,
in any event, within 30 days of the date such invoice is received) at a rate per
annum equal to the Applicable Margin for Fixed Rate Loans (in effect on the date
such Letter of Credit is issued, amended or renewed) times the face amount of
such Letter of Credit during such fiscal quarter; (ii) to pay to each LC Issuer,
for its own account as issuing bank, a fronting fee based upon the face amount
of the Letter of Credit, which shall be paid quarterly in arrears (promptly
after receipt of the invoice therefor, and, in any event, within 30 days of the
date such invoice is received), at a rate per annum equal to 10 basis points
times the face amount of such Letter of Credit; and (iii) to pay to each LC
Issuer, for its sole account, such other reasonable administrative fees of such
LC Issuer (promptly after receipt of the invoice therefor, and, in any event,
within 30 days of the date such invoice is received, and at the rates specified
by such LC Issuer from time to time in schedules delivered by such LC Issuer to
Borrower) with respect to each Letter of Credit (including, without limitation,
all fees associated with any issuance of, amendment to, cancellation or
negotiation of, drawing under, banker's acceptance pursuant to, or transfer of a
Letter of Credit), such fees to be payable on demand by such LC Issuer therefor
(each of the fees set forth in (ii) and (ii) above, collectively the “L/C
Fees”).
(c)Borrower shall pay to Agent, for its sole benefit, the fees set forth in the
Agent Fee Letter.
Section .Modification of Commitment.
(a)Voluntary Reduction. Borrower may at any time or from time to time
permanently reduce in whole or ratably in part the Total Commitment Amount
hereunder to an amount not less than the then existing Revolving Credit
Exposure, by giving Agent not fewer than three Business Days' notice of such
reduction, provided that any such partial reduction shall be in an aggregate
amount, for all of the Lenders, of not less than $10,000,000. Agent shall
promptly notify each Lender of the effective date of each reduction of the
Commitment pursuant to this Section and such Lender's proportionate share
thereof. If the Total Commitment Amount is permanently reduced to zero, on the
effective date of such reduction (Borrower having prepaid in full the unpaid
principal balance, if any, of the Notes, together with all interest and facility
and other fees accrued and unpaid, and provided that no Letter of Credit
Exposure shall exist), all of the Notes shall be delivered by the Lenders to
Agent marked “Canceled” and Agent shall redeliver such Notes to Borrower. Any
partial reduction in the Total Commitment Amount shall be effective during the
remainder of the Commitment Period.
(b)Increase in Commitments.
(i)Once per calendar year (or more frequently as permitted by Agent) Borrower
may, by written notice to Agent, request that the Total Commitment Amount be
increased by an amount not to exceed $100,000,000 in the aggregate for all such
increases from the Closing Date until the last day of the Commitment Period,
provided that (A) no Default or Event of Default has occurred and is continuing
at the time of such request and on the date of any such increase and (B)
Borrower shall have delivered to Agent, together with such written notice, a
copy of Borrower's duly adopted corporate resolutions, in form and substance
satisfactory to Agent, that authorize the requested increase in the Total
Commitment Amount, which resolutions shall be certified by the Secretary of
Borrower as being true, correct, complete and in full force and effect. Upon
receipt of any such request, Agent shall deliver a copy of such request to each
Lender. Borrower shall set forth in such request the amount of the requested
increase in the Total Commitment Amount (which in each case shall be in a
minimum amount of $25,000,000 and in such minimum increments in excess thereof
as Agent shall permit) and the date on which such increase is requested to
become effective (which shall be not less than 10 Business Days nor more than 60
days after the date of such request and that, in any event, must be at least 90
days prior to the last day of the Commitment Period), and shall offer each
Lender the opportunity to increase its Revolving Credit Commitment by its
Commitment Percentage of the proposed increased amount. Each Lender shall in its
sole discretion, by notice to Borrower and Agent given not more than 10 days
after the date of Agent's notice, either agree to increase its Revolving Credit
Commitment by all or a portion of the offered amount (each such Lender so
agreeing being an “Increasing Lender”) or decline to increase its Revolving
Credit Commitment (and any such Lender that does not deliver such a notice
within such period of 10 days shall be deemed to have declined to increase its
Revolving Credit Commitment and each Lender so declining or being deemed to have
declined being a “Non-Increasing Lender”). If, on the 10th day after Agent shall
have delivered notice as set forth above, the Increasing Lenders shall have
agreed pursuant to the preceding sentence to increase their Revolving Credit
Commitments by an aggregate amount less than the increase in the Total
Commitment Amount requested by Borrower, Borrower may arrange for one or more
banks or other entities that are acceptable to Agent and each LC Issuer (each
such Person so agreeing being an “Augmenting Lender”), and Borrower and each
Augmenting Lender shall execute all such documentation as Agent shall reasonably
specify to evidence its Revolving Credit Commitment and/or its status as a
Lender with a Revolving Credit Commitment hereunder. Any increase in the




--------------------------------------------------------------------------------




Total Commitment Amount may be made in an amount that is less than the increase
requested by Borrower if Borrower is unable to arrange for, or chooses not to
arrange for, Augmenting Lenders, in the full amount.
(ii)Each of the parties hereto agrees that Agent may take any and all actions as
may be reasonably necessary to ensure that after giving effect to any increase
in the Total Commitment Amount pursuant to this Section, the outstanding
Revolving Loans (if any) are held by the Lenders with Revolving Credit
Commitments in accordance with their new Commitment Percentages. This may be
accomplished at the discretion of Agent: (w) by requiring the outstanding Loans
to be prepaid with the proceeds of new Loans; (x) by causing the Non-Increasing
Lenders to assign portions of their outstanding Loans to Increasing Lenders and
Augmenting Lenders; (y) by permitting the Loans outstanding at the time of any
increase in the Total Commitment Amount pursuant to this Section 2.10(b) to
remain outstanding until the last days of the respective Interest Periods
therefor, even though the Lenders would hold such Loans other than in accordance
with their new Commitment Percentages; or (z) by any combination of the
foregoing.
Section .Computation of Interest and Fees. With the exception of Alternate
Currency Loans made in Pounds Sterling, Canadian Dollars or Australian Dollars
and Base Rate Loans, interest on Loans, Unreimbursed Letter of Credit
Obligations and facility and other fees and charges hereunder, shall be computed
on the basis of a year having 360 days and calculated for the actual number of
days elapsed. With respect to Alternate Currency Loans made in Pounds Sterling,
Canadian Dollars or Australian Dollars and Base Rate Loans, interest shall be
computed on the basis of a year having three 365 days or 366 days, as the case
may be, and calculated for the actual number of days elapsed.
Section .Mandatory Payment.
(a)If, as of any date, (i) the Revolving Credit Exposure shall exceed the Total
Commitment Amount, Borrower shall prepay, by no later than the next Business
Day, an aggregate principal amount of the Loans sufficient to bring the
Revolving Credit Exposure within the Total Commitment Amount or, (ii) the Letter
of Credit Exposure exceeds the Letter of Credit Commitment, Borrower shall
deposit in a cash collateral account maintained by Agent an amount in Dollars
equal to the amount of any such excess to be held as security for Borrower's
obligations in respect of Letters of Credit (and which will be returned to
Borrower to the extent that the amount of cash collateral provided hereunder
exceeds the greater of (x) the amount by which the Revolving Credit Exposure
exceeds the Total Commitment Amount and (y) the amount by which the Letter of
Credit Exposure exceeds the Letter of Credit Commitment); provided, however,
that, notwithstanding the foregoing, if the Dollar Equivalent of the Alternate
Currency Exposure has increased as a result of fluctuations in the exchange rate
applicable to the relevant Alternate Currency or Alternate Currencies such that
the Revolving Credit Exposure at any time exceeds the Total Commitment Amount or
the Letter of Credit Exposure exceeds the Letter of Credit Commitment, then
Borrower shall not be obligated to make a prepayment pursuant to this subpart
(a) so long as the Revolving Credit Exposure does not exceed an amount equal to
105% of the Total Commitment Amount and the Letter of Credit Exposure does not
exceed an amount equal to 105% of the Letter of Credit Commitment.
(b)Any prepayment of a Loan pursuant to this Section 2.12 shall be subject to
the prepayment fees set forth in Section 2.08 hereof. Unless otherwise specified
by Borrower to Agent, each such prepayment shall be applied (i) first, on a pro
rata basis, to the outstanding principal balance of the Base Rate Loans, (ii)
second, on a pro rata basis, to the outstanding principal balance of the
Eurodollar Loans, (iii) third, on a pro rata basis, to the outstanding principal
balance of the Alternate Currency Loans, and (iv) fourth, to the outstanding
principal balance of the Swing Loans.
Section .[Reserved].
Section .Defaulting Lenders.
(a)Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender in respect of any of the following (a
“Funding Default”): any Loan pursuant to Section 2.02(a), a Swing Loan pursuant
to Section 2.02(b) or a Letter of Credit pursuant to Section 2.02(c) (a
“Defaulted Loan”), then (i) during any Default Period (as defined below) with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender,” and the amount of such Defaulting Lender's Revolving Credit
Commitment and Revolving Loans shall be excluded for purposes of voting, and the
calculation of voting, on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents, (ii) to the extent permitted
by applicable laws, until such time as the Default Excess (as defined below)
with respect to such Defaulting Lender shall have been reduced to zero, (a) any
voluntary prepayment of the Loans pursuant to Section 2.08(a) shall, if Borrower
so directs at the time of making such voluntary prepayment, be applied to the
Loans of other Lenders in accordance with Section 2.06(d) as if such Defaulting
Lender had no Loans outstanding and the Revolving Credit Exposure of such
Defaulting Lender were zero, and (b) any mandatory prepayment of the Loans
pursuant to Section 2.12 shall, if Borrower so directs at the time of making
such mandatory prepayment, be applied to the Loans of other Lenders (but not to
the Loans of such Defaulting Lender) in accordance with Section 2.06(d), (iii)
each Defaulting Lender shall be entitled to receive a facility fee or L/C Fees,
as applicable, for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral, if
any, and (iv) the Revolving Credit Exposure of all Lenders as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Revolving Loans of such Defaulting Lender.
(b)For purposes of this Agreement: (i) “Default Period” means, with respect to
any Defaulting Lender, the period commencing on the date of the applicable
Funding Default and ending on the earliest of the following dates: (a) the date
on which




--------------------------------------------------------------------------------




all Commitments are cancelled or terminated and/or the Debt is declared or
becomes immediately due and payable; (b) the date on which (1) the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero
(whether by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and Agent a written reaffirmation of its intention to honor its
obligations under this Agreement with respect to its Commitment(s); and (c) the
date on which Borrower, Agent and the Required Lenders waive all Funding
Defaults of such Defaulting Lender in writing; and (ii) “Default Excess” shall
mean, with respect to any Defaulting Lender, the excess, if any, of such
Defaulting Lender's pro rata percentage of the aggregate outstanding principal
amount of Loans of all Lenders (calculated as if all Defaulting Lenders
(including such Defaulting Lender) had funded all of their respective Defaulted
Loans) over the aggregate outstanding principal amount of Loans of such
Defaulting Lender.
(c)All or any part of such Defaulting Lender's participation in Letter of Credit
Commitments and Swing Loans shall be reallocated among the Lenders that are not
Defaulting Lenders in accordance with their respective Commitment Percentages
(calculated without regard to such Defaulting Lender's Commitment) but only to
the extent that (x) the conditions set forth in Section 6.01 are satisfied at
the time of such reallocation (and, unless Borrower shall have otherwise
notified Agent at such time, Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Lender that is not a Defaulting Lender to exceed such Lender's Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a Lender that
is not a Defaulting Lender as a result of such Lender's increased exposure
following such reallocation.
(d)No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.14,
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of this Section 2.14. The rights and remedies
against a Defaulting Lender under this Section 2.14 are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that Agent or any Lender may have against
such Defaulting Lender with respect to any Funding Default.
(e)So long as any Lender is a Defaulting Lender, (i) a Lender shall not be
required to fund any Swing Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Loan and (ii) no LC Issuer
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
Section .Cash CollateralCash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of
Agent or any LC Issuer (with a copy to Agent) Borrower shall Cash Collateralize
the LC Issuer's Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.14 and any Cash Collateral provided
by such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.
(a)Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to Agent, for the benefit of the LC Issuers,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders' obligation to fund
participations in respect of Letter of Credit Commitments, to be applied
pursuant to clause (b) below. If at any time Agent determines that Cash
Collateral is subject to any right or claim of any Person other than Agent and
the LC Issuer as herein provided or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by Agent, pay or provide to Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(b)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.15 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender's obligation to
fund participations in respect of Letter of Credit Commitments (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)Cash Collateral (or the appropriate portion thereof) provided to reduce any
LC Issuer's Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by Agent and each LC
Issuer that there exists excess Cash Collateral; provided that, subject to
Section 2.14 the Person providing Cash Collateral and each LC Issuer may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.


ARTICLE III


ADDITIONAL PROVISIONS RELATING TO FIXED RATE




LOANS; INCREASED CAPITAL; TAXES.






--------------------------------------------------------------------------------




Section .Reserves or Deposit Requirements, Etc. If, at any time, any Change in
Law by any governmental authority or any central bank or other fiscal, monetary
or other authority shall impose (whether or not having the force of law), modify
or deem applicable any reserve and/or special deposit requirement (other than
reserves included in the Reserve Percentage, the effect of which is reflected in
the interest rate(s) of the Fixed Rate Loan(s) in question) against (a) assets
held by, or deposits in or for the amount of any Fixed Rate Loan by, any Lender,
or (b) assets held by, or deposits in or for the amount of any Letter of Credit
issued by, any LC Issuer, and the result of the foregoing is to increase the
cost (whether by incurring a cost or adding to a cost) to such Lender or such LC
Issuer of making or maintaining hereunder such Fixed Rate Loan or Letter of
Credit, as the case may be, or to reduce the amount of principal or interest
received by such Lender with respect to such Fixed Rate Loan or such LC Issuer
with respect to such Letter of Credit, then, upon demand by such Lender or such
LC Issuer, Borrower shall pay to such Lender from time to time on Interest
Adjustment Dates with respect to such Fixed Rate Loan or Letter of Credit, as
applicable, as additional consideration hereunder, additional amounts sufficient
to fully compensate and indemnify such Lender or such LC Issuer, as applicable,
for such increased cost or reduced amount, assuming (which assumption such
Lender or such LC Issuer need not corroborate) such additional cost or reduced
amount was allocable to such Fixed Rate Loan or Letter of Credit. A certificate
as to the increased cost or reduced amount as a result of any event mentioned in
this Section 3.01, setting forth the calculations therefor, shall be promptly
submitted by such Lender or such LC Issuer, as applicable, to Borrower and
shall, in the absence of manifest error, be conclusive and binding as to the
amount thereof. Notwithstanding any other provision of this Agreement, after any
such demand for compensation by any Lender or LC Issuer, Borrower, upon at least
three Business Days' prior written notice to such Lender or such LC Issuer, as
applicable, through Agent, may prepay any affected Fixed Rate Loan in full or
terminate any affected Letter of Credit or, with respect to Eurodollar Loans,
convert such Eurodollar Loan to a Base Rate Loan regardless of the Interest
Period thereof. Any such prepayment or conversion shall be subject to the
prepayment fees set forth in Section 2.08 hereof. Each Lender or LC Issuer, as
applicable, shall notify Borrower as promptly as practicable (with a copy
thereof delivered to Agent) of the existence of any event that will likely
require the payment by Borrower of any such additional amount under this
Section.
Section .Tax Law, Etc.
(a)In the event that by reason of any Change in Law, or the imposition of any
requirement of any central bank whether or not having the force of law, any
Lender or LC Issuer shall, with respect to this Agreement or any transaction
under this Agreement, be subjected to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind whatsoever (other than taxes imposed on or
measured by the income of any Lender or LC Issuer, or franchise taxes imposed on
such Lender, by any jurisdiction in which such Lender or LC Issuer is organized
or in which such Lender or LC Issuer is resident or doing business) and if any
such measures or any other similar measure shall result in an increase in the
cost to such Lender or such LC Issuer of making or maintaining any Fixed Rate
Loan or issuing any Letter of Credit or in a reduction in the amount of
principal, interest or facility fee receivable by such Lender in respect
thereof, then such Lender or such LC Issuer, as the case may be, shall promptly
notify Borrower stating the reasons therefor. Borrower shall thereafter pay to
such Lender or such LC Issuer as appropriate, as additional consideration
hereunder, such additional amounts as shall fully compensate such Lender or such
LC Issuer for such increased cost or reduced amount. Borrower shall pay such
amounts within five Business Days upon demand therefor from such LC Issuer or
any such Lender that shall have provided to Borrower a certificate as to any
such increased cost or reduced amount, setting forth the calculations therefor,
which certificate shall, in the absence of manifest error, be conclusive and
binding as to the amount thereof. The obligations of Borrower under this Section
shall be in addition to any obligations of Borrower pursuant to Section 2.07(a)
hereof.
(b)Notwithstanding any other provision of this Agreement, after any such demand
for compensation by any Lender, Borrower, upon at least three Business Days'
prior written notice to such Lender through Agent, may prepay any affected Fixed
Rate Loan in full or, with respect to Eurodollar Loans, convert such Eurodollar
Loan to a Base Rate Loan regardless of the Interest Period of any thereof. Any
such prepayment or conversion shall be subject to the prepayment fees set forth
in Section 2.08 hereof.
Section .Eurodollar or Alternate Currency Deposits Unavailable or Interest Rate
Unascertainable. In respect of any Fixed Rate Loan, in the event that Agent
shall have determined that (a) for Eurodollar Loans, that Dollar deposits or (b)
for Alternate Currency Loans, that deposits of the relevant Alternate Currency,
of the relevant amount for the relevant Interest Period for such Fixed Rate Loan
are not available to Agent in the applicable Dollar or Alternate Currency
market, as the case may be, or that, by reason of circumstances affecting such
market, adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate or Alternate Currency Rate applicable to such
Interest Period, as the case may be, Agent shall promptly give notice of such
determination to Borrower and (i) any notice of a new Eurodollar Loan or
Alternate Currency Loan, as the case may be, (or conversion of an existing Base
Rate Loan to a Eurodollar Loan) previously given by Borrower and not yet
borrowed (or converted, as the case may be) shall be deemed a notice to make a
Base Rate Loan, and (ii) Borrower shall be obligated either to prepay, or with
respect to a Eurodollar Loan, to convert to a Base Rate Loan, any outstanding
Fixed Rate Loan on the last day of the then current Interest Period with respect
thereto.
Section .Indemnity. Without prejudice to any other provision of this Agreement,
Borrower hereby agrees to indemnify each Lender against any loss or expense that
such Lender may sustain or incur as a consequence of (a) any default by Borrower
in payment when due of any amount hereunder in respect of any Fixed Rate Loan,
or (b) the failure by Borrower to consummate the borrowing of any Fixed Rate
Loan after making a request therefor, including, but not limited to, any loss of
profit, premium or penalty incurred by such Lender in respect of funds borrowed
by it for the purpose of making or maintaining such Fixed Rate Loan, as
determined by such Lender in the exercise of its sole but reasonable discretion.
A certificate as to any such loss or expense




--------------------------------------------------------------------------------




shall be promptly submitted by such Lender to Borrower and shall, in the absence
of manifest error, be conclusive and binding as to the amount thereof.
Section .Changes in Law Rendering Fixed Rate Loans Unlawful. If at any time any
Change in Law shall make it unlawful for any Lender to fund any Fixed Rate Loan
that it is committed to make hereunder in any Alternate Currency or Dollars, as
the case may be, the commitment of such Lender to fund such Fixed Rate Loan
shall, upon the happening of such event, forthwith be suspended for the duration
of such illegality, and such Lender shall by written notice to Borrower and
Agent declare that its commitment with respect to such Fixed Rate Loan has been
so suspended and, if and when such illegality ceases to exist, such suspension
shall cease and such Lender shall similarly notify Borrower and Agent. If any
such change shall make it unlawful for any Lender to continue in effect the
funding in the applicable Eurodollar or Alternate Currency market, as the case
may be, of any Fixed Rate Loan previously made by it hereunder, such Lender
shall, upon the happening of such event, notify Borrower, Agent and the other
Lenders thereof in writing stating the reasons therefor, and Borrower shall, on
the earlier of (a) the last day of the then current Interest Period or (b) if
required by such law, regulation or interpretation, on such date as shall be
specified in such notice, either convert such Fixed Rate Loan (if a Eurodollar
Loan) to a Base Rate Loan or prepay such Fixed Rate Loan to the Lenders in full.
Any such prepayment or conversion shall be subject to the prepayment fees
described in Section 2.08 hereof.
Section .Funding. Each Lender may, but shall not be required to, make Fixed Rate
Loans hereunder with funds obtained outside the United States.
Section .Capital Adequacy. If any Lender or LC Issuer shall have determined,
after the Closing Date, any Change in Law regarding capital adequacy by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
lending office) or LC Issuer with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender's or LC Issuer's capital (or the capital of its respective
holding company) as a consequence of its obligations hereunder to a level below
that which such Lender or LC Issuer (or its respective holding company) could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender's or LC Issuer's, as applicable, policies or the
policies of its holding company with respect to capital adequacy) by an amount
deemed by such Lender or LC Issuer, as applicable, to be material, then from
time to time, within 15 days after demand by such Lender or LC Issuer, as
applicable (with a copy to Agent), Borrower shall pay to such Lender or LC
Issuer, as applicable, such additional amount or amounts as shall compensate
such Lender or LC Issuer, as applicable (or its holding company) for such
reduction. Each Lender or LC Issuer shall designate a different lending office
(or, with respect to the LC Issuer, a different branch or affiliate) if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender or LC Issuer, as applicable, be
otherwise disadvantageous to such Lender or the LC Issuer. A certificate of any
Lender or LC Issuer, as applicable, claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, such
Lender or LC Issuer, as applicable, may use any reasonable averaging and
attribution methods. Failure on the part of any Lender or LC Issuer to demand
compensation for any reduction in return on capital with respect to any period
shall not constitute a waiver of such Lender's or LC Issuer's rights to demand
compensation for any reduction in return on capital in such period or in any
other period. The protection of this Section shall be available to each Lender
and each LC Issuer regardless of any possible contention of the invalidity or
inapplicability of the law, regulation or other condition that shall have been
imposed.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants that the statements set forth in this Article
IV are true, correct and complete:
Section .Corporate Existence; Subsidiaries; Foreign Qualification.
(a)Each Company is an entity duly organized, validly existing, and in good
standing under the laws of its jurisdiction of organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in each jurisdiction where the character of its property or its business
activities makes such qualification necessary, except where the failure to so
qualify would not have a Material Adverse Effect.
(b)Schedule 4.01 sets forth (i) the jurisdiction of organization of Borrower,
and (ii) each state or other jurisdiction in which Borrower is qualified to do
business as a foreign corporation as of the Closing Date.
(c)Schedule 4.01 sets forth as of the Closing Date (i) each Subsidiary of
Borrower and each Subsidiary of each other Company, (ii) such Subsidiary's
jurisdiction of organization, (iii) each jurisdiction in which each Material
Subsidiary is qualified to do business as a foreign entity, and (iv) the direct
or indirect ownership of Borrower in such Subsidiary.
Section .Corporate Authority. Borrower has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. The Loan Documents to which Borrower is a party have been duly
authorized and approved by Borrower's Board of Directors and are the valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms.




--------------------------------------------------------------------------------




The execution, delivery and performance of the Loan Documents will not conflict
with, result in any breach in any of the provisions of, constitute a default
under, or result in the creation of any Lien (other than Liens permitted under
Section 5.09 hereof) upon any assets or property of Borrower or any Material
Subsidiary under the provisions of Borrower's or such Material Subsidiary's
Organizational Documents or any agreement.
Section .Compliance With Laws. Each Company:
(a)holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from federal, state, local, and foreign
governmental and regulatory bodies necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto, except where the
failure to do so would not have or result in a Material Adverse Effect;
(b)is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to do so would not have or result
in a Material Adverse Effect; and
(c)is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have or result in a Material Adverse Effect.
Section .Litigation and Administrative Proceedings. Except as disclosed on
Schedule 4.04 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or threatened against any Company, or in respect of
which any Company may have any liability, in any court or before any
governmental authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or government agency or
instrumentality to which any Company is a party or by which the property or
assets of any Company are bound, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining, which, as to subsections (a) through (c) hereof, would
have or would be reasonably expected to have a Material Adverse Effect.
Section .Title to Assets. Except as does not and could not reasonably be
expected to cause or result in a Material Adverse Effect, Borrower and each
Material Subsidiary has good title to and ownership of all property it purports
to own, which property is free and clear of all Liens, except those permitted
under Section 5.09 hereof.
Section .Liens and Security Interests. On and after the Closing Date, except for
Liens permitted pursuant to Section 5.09 hereof, (a) to best of Borrower's
knowledge, there is no financing statement (other than a precautionary financing
statement filed in connection with any true operating lease or true bailment
arrangement) outstanding covering any personal property of Borrower or any
Material Subsidiary; (b) there is no mortgage outstanding covering any real
property of Borrower or any Material Subsidiary; and (c) no real or personal
property of Borrower or any Material Subsidiary is subject to any security
interest or Lien of any kind other than any security interest or Lien that may
be granted to Agent, for the benefit of the Lenders. Neither Borrower nor any
Material Subsidiary has entered into any Material Indebtedness Agreement (other
than this Agreement) that exists on or after the Closing Date that would
prohibit Agent or the Lenders from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any of the property or assets of
Borrower or any Material Subsidiary.
Section .Tax Returns. All foreign, federal, state and local tax returns and
other reports required by law to be filed in respect of the income, business,
properties and employees of each of Borrower and each Material Subsidiary have
been filed and all taxes, assessments, fees and other governmental charges that
are due and payable have been paid, except where the failure to do so does not
and will not cause or result in a Material Adverse Effect or where such tax
returns, taxes, assessments, fees or other governmental charges are being
contested in good faith by such Borrower or such Material Subsidiary. The
provision for taxes on the books of Borrower and each Material Subsidiary is
adequate for all years not closed by applicable statutes and for the current
fiscal year.
Section .Environmental Laws. Each Company is in compliance with any and all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the failure to do
so would not have a Material Adverse Effect. No litigation or proceeding arising
under, relating to or in connection with any Environmental Law is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company which, if determined adversely, would have a
Material Adverse Effect. No release, threatened release or disposal of hazardous
waste, solid waste or other wastes is occurring, or has occurred (other than
those that are currently being cleaned up in accordance with Environmental
Laws), on, under or to any real property in which any Company holds any interest
or performs any of its operations, in violation of any Environmental Law, except
where such release or disposal would not have a Material Adverse Effect. As used
in this Section, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any governmental authority, private Person or otherwise.
Section .Employee Benefits Plans. No ERISA Event has occurred prior to the
Closing Date that is unresolved and that has not been waived pursuant to the
provisions of the Original Credit Agreement that individually or in the
aggregate has or could reasonably be expected to have a Material Adverse Effect.
No other ERISA Event has occurred or is expected to occur with respect to an
ERISA Plan that has not been waived pursuant to the provisions of the Original
Credit Agreement that individually or in the aggregate has or could reasonably
be expected to have a Material Adverse Effect. All payments that a Controlled
Group member is required, under applicable law or under the governing documents,
to make as a contribution to or a benefit under each ERISA




--------------------------------------------------------------------------------




Plan have been made except for such payments the non-payment of which,
individually or in the aggregate, have not had or could not reasonably be
expected to have a Material Adverse Effect. All liabilities of each Controlled
Group member with respect to each ERISA Plan have been fully funded based upon
reasonable and proper actuarial assumptions, have been fully insured, or have
been fully reserved for on its financial statements, except to the extent to
which any failure to so fund, insure or reserve has not or could not reasonably
be expected to have a Material Adverse Effect. No changes have occurred or are
expected to occur that would cause an increase in the cost of providing benefits
under any ERISA Plan, except to the extent any such increases individually or in
the aggregate do not have or could not reasonably be expected to have a Material
Adverse Effect. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a): (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a),
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely), (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired, (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), without regard to any retroactive amendment that may be made within the
above-described “remedial amendment” period, and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972; provided,
however, that an ERISA Plan and any associated trust shall not be treated as
having failed to meet any of the requirements set forth in preceding items (a)
through (e), if the failure is correctable under Part IV or V of Revenue
Procedure 2006-27 or a subsequent Revenue Procedure or if the failure has not
had or could not reasonably be expected to have a Material Adverse Effect. With
respect to any Pension Plan, the “accumulated benefit obligation” of Controlled
Group members with respect to such Pension Plan (as determined in accordance
with Statement of Accounting Standards No. 87, “Employers' Accounting for
Pensions”) does not exceed the fair market value of Pension Plan assets by an
amount that individually or in the aggregate has or could reasonably be expected
to have a Material Adverse Effect.
Section .Consents or Approvals. No consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by Borrower or any
Guarantor of Payment in connection with the execution, delivery or performance
of any of the Loan Documents that has not already been obtained or completed.
Section .Solvency. Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that Borrower has incurred
to Agent and the Lenders. Borrower is not insolvent as defined in any applicable
state or federal statute, nor will Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to Agent and the Lenders. Borrower
is not engaged or about to engage in any business or transaction for which the
assets retained by it are or will be an unreasonably small amount of capital,
taking into consideration the obligations to Agent and the Lenders incurred
hereunder. Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.
Section .Financial Statements. The audited Consolidated financial statements of
Borrower for the fiscal year ended March 31, 2011, and the unaudited interim
Consolidated financial statements of Borrower for the fiscal quarter ended
December 31, 2011, each as filed with the SEC in connection with Borrower's Form
10-Q and Form 10-K and each as furnished to Agent and the Lenders have been
prepared in accordance with GAAP, and fairly present the financial condition of
the Companies as of the date of such financial statements and the results of
their operations for the period then ending.


Section .[Reserved].


Section .Regulations. Borrower is not engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or the
issuing of any Letter of Credit nor the use of the proceeds of any Loan or
Letter of Credit will violate, or be inconsistent with, the provisions of the
Regulations of such Board of Governors, including Regulation U and X.
Section .Material Agreements. Borrower is current in its reporting of material
agreements in its quarterly and annual reports on Forms 10‑Q and 10‑K, as
required by the rules of the SEC.
Section .Intellectual Property. Each Company owns, possesses, or has the right
to use all of the patents, patent applications, trademarks, service marks,
copyrights and licenses and rights with respect to the foregoing, necessary for
the conduct of its business without any known conflict with the rights of
others, except where the failure to do so would not have a Material Adverse
Effect or, with respect to any known conflict, if such conflict were determined
adversely to such Company, would not have a Material Adverse Effect.
Section .Insurance. Borrower and each Material Subsidiary maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and on such terms and in such amounts as Borrower reasonably
deems prudent.
Section .Investment Company. No Company is an “investment company” or a company
“controlled” by an “investment




--------------------------------------------------------------------------------




company” within the meaning of the Investment Company Act of 1940, as amended,
or any foreign, federal, state or local statute or regulation limiting its
ability to incur Indebtedness.
Section .Accurate and Complete Statements. Neither the Loan Documents nor any
written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by Borrower, as of the Closing Date, there is
no known fact that any Company has not disclosed to Agent and the Lenders that
has or would have a Material Adverse Effect.
Section .Defaults. No Default or Event of Default exists hereunder, nor will any
begin to exist immediately after the execution and delivery hereof.
Section .Anti-Terrorism Law Compliance. Borrower is not subject to or in
violation of any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower.


ARTICLE V


COVENANTS




Borrower agrees that so long as the Commitment remains in effect and thereafter
until all of the Debt shall have been paid in full, Borrower shall perform and
observe, and shall cause each other Company to perform and observe, each of the
following provisions:
Section .Insurance. Borrower and each Material Subsidiary shall (a) maintain
insurance to such extent and against such hazards and liabilities and on such
terms and in such amounts as Borrower or such Material Subsidiary, as the case
may be, reasonably deems prudent; and (b) within ten days of any Lender's
written request, furnish to such Lender such information about Borrower or such
Material Subsidiary's insurance as that Lender may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
such Lender and certified by a Financial Officer of Borrower or such Material
Subsidiary, as the case may be.
Section .Money Obligations. Except as does not and could not reasonably be
expected to cause or result in a Material Adverse Effect, Borrower and each
Material Subsidiary shall pay in full (a) prior in each case to the date when
penalties would attach, all taxes, assessments and governmental charges and
levies (except only those so long as and to the extent that the same shall be
contested in good faith by appropriate and timely proceedings and for which
adequate reserves have been established in accordance with GAAP) for which it
may be or become liable or to which any or all of its properties may be or
become subject; (b) all of its material wage obligations to its employees in
compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206‑207) or any
comparable provisions; and (c) all of its other material obligations calling for
the payment of money (except only those so long as and to the extent that the
same shall be contested in good faith and for which adequate reserves have been
established in accordance with GAAP) before such payment becomes overdue.
Section .Financial Statements and Other Information.
(a)Delivery of Financial Statements and Other Information. Borrower shall
furnish to Agent and each Lender:
(i)within 45 days after the end of each of the first three quarterly periods of
each fiscal year of Borrower, balance sheets of Borrower as of the end of such
period and statements of income (loss), stockholders' equity and cash flow for
the quarter and fiscal year to date periods, all prepared on a Consolidated
basis, in accordance with GAAP, and in form and detail satisfactory to Agent and
the Lenders and certified by a Financial Officer, provided that with respect to
any fiscal quarter for which financial statements are required to be delivered
pursuant to this subpart, delivery of Borrower's Form 10‑Q as filed with the SEC
for any such fiscal quarter shall satisfy the requirements of this subpart;
(ii)within 90 days after the end of each fiscal year of Borrower, an annual
audit report of Borrower for that year prepared on a Consolidated basis, in
accordance with GAAP, and in form and detail satisfactory to Agent and certified
by an independent registered public accounting firm satisfactory to Agent and
the Required Lenders, which report shall include balance sheets and statements
of income (loss), stockholders' equity and cash-flow for that period, together
with a certificate by the accounting firm setting forth any Defaults and Events
of Default coming to its attention during the course of its audit or, if none, a
statement to that effect, provided that with respect to any fiscal year for
which financial statements are required to be delivered pursuant to this
subpart, delivery of Borrower's Form 10‑K as filed with the SEC for any such
fiscal year shall satisfy the requirements of this subpart;
(iii)concurrently with the delivery of the financial statements in (i) and (ii)
above, a Compliance Certificate;
(iv)as soon as available, copies of (A) each financial statement, report, notice
or proxy statement sent by Borrower or any Material Subsidiary to public
securities holders generally and (B) each regular or periodic report, each
registration statement that shall have become effective and each final
prospectus and all amendments thereto filed by




--------------------------------------------------------------------------------




Borrower or any Material Subsidiary with the SEC; provided, that any such
documents that are filed pursuant to and are accessible through the SEC's EDGAR
system will be deemed to have been provided in accordance with this clause (iv)
so long as Agent has received notification of the same;
(v)within 5 Business Days of the written request of Agent or any Lender, (A)
with respect to any Acquisition where the aggregate Consideration involved is
less than or equal to $100,000,000, a written description of any Acquisition
permitted under Section 5.13 hereof and the Consideration involved therewith,
and (B) with respect to any Acquisition where the aggregate Consideration
involved is greater than $100,000,000, a written description of any Acquisition
permitted under Section 5.13 hereof and the Consideration involved therewith,
and such other information as Agent or any Lender may reasonably request; and
(vi)within 10 days of the written request of Agent or any Lender, such other
information about the financial condition, properties and operations of any
Company as Agent or such Lender may from time to time reasonably request,
including, without limitation, consolidating financial statements of the
Companies, which information shall be submitted in form and detail satisfactory
to Agent or such Lender and certified by a Financial Officer of the Company or
Companies in question.
(b)Method of Delivery. For purposes of this Section 5.03, delivery by Borrower
of the information required pursuant to Sections 5.03(a)(i), (ii), (iii), (iv),
(v) and (vi) above to Agent by e-mail or other electronic means acceptable to
Agent shall satisfy the requirements of such Sections and Agent shall promptly
distribute such information to the Lenders by e-mail or other electronic means
acceptable to Agent and the Lenders.
Section .Financial Records and Inspections. (a) Each Company shall keep proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of Borrower or such
Subsidiaries, as the case may be, in accordance with GAAP, in the case of
Borrower, or which are reconcilable to a GAAP presentation, in the case of any
Subsidiary.
(a)Borrower shall permit the representatives of Agent:
(i)if no Event of Default then exists, at the expense of Agent and upon
reasonable prior notice to Borrower, to visit the principal executive offices of
Borrower, to discuss the affairs, finances and accounts of Borrower and its
Subsidiaries with Borrower's officers, and with consent of Borrower (which
consent will not be unreasonably withheld) to visit the other offices and
properties of Borrower and each of its Subsidiaries, all at such reasonable
times and as often as may be reasonably requested in writing; or
(ii)if an Event of Default then exists, at the expense of Borrower, upon
reasonable notice to Borrower, to visit and inspect any of the offices or
properties of Borrower or any of its Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent registered public
accounting firms (and by this provision Borrower authorizes said accounting
firms to discuss the affairs, finances and accounts of Borrower and its
Subsidiaries), all at such times and as often as may be reasonably requested in
writing.
Section .Franchises. Borrower and each Material Subsidiary shall preserve and
maintain at all times its existence, rights and franchises, except (a) as
otherwise permitted pursuant to Section 5.12 and Section 5.20 hereof or (b) as
does not and could not reasonably be expected to cause or result in a Material
Adverse Effect.
Section .ERISA Compliance. Neither Borrower nor any Material Subsidiary shall
incur any accumulated funding deficiency within the meaning of ERISA, or any
liability to the PBGC, in connection with any ERISA Plan in an amount that has
or could be reasonably expected to have a Material Adverse Effect. Borrower
shall furnish to the Lenders (a) as soon as possible after a Financial Officer
knows or has reason to know that any Reportable Event with respect to any ERISA
Plan has occurred that has or could be reasonably expected to have a Material
Adverse Effect, a statement of a Financial Officer setting forth details as to
such Reportable Event and the action that Borrower proposes to take or cause to
be taken with respect thereto, together with a copy of the notice of such
Reportable Event given to the PBGC if a copy of such notice is available to
Borrower, and (b) promptly after receipt thereof a copy of any notice Borrower
or any such Material Subsidiary, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by Borrower or such Material Subsidiary; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service, to notices concerning ministerial
errors or other minor compliance errors, or to any other notices concerning
matters which do not have or could not reasonably be expected to have a Material
Adverse Effect. Borrower shall promptly notify the Lenders of any taxes
assessed, proposed to be assessed or that Borrower has reason to believe may be
assessed against Borrower or a Material Subsidiary by the Internal Revenue
Service with respect to any ERISA Plan in an amount that would have a Material
Adverse Effect. As soon as practicable after a Financial Officer becomes aware
that an ERISA Event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred, Borrower or such Material Subsidiary shall
provide Agent with notice of such ERISA Event, setting forth the details of the
event and the action Borrower or such Material Subsidiary or another Controlled
Group member proposes to take with respect thereto. Borrower shall, at the
request of Agent, deliver or cause to be delivered to Agent, true and correct
copies of any documents required for the establishment or maintenance of any
ERISA Plan of any Company.
Section .Financial Covenants.
(a)Leverage Ratio. Borrower shall not suffer or permit at any time the Leverage
Ratio to be greater than 3.25 to




--------------------------------------------------------------------------------




1.00.
(b)Interest Coverage Ratio. Borrower shall not suffer or permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.
Section .Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided, that this Section shall not apply to any of
the following (without duplication):
(a)the Loans or any other Indebtedness incurred to Agent or the Lenders pursuant
to this Agreement;
(b)Indebtedness in connection with any Approved Derivatives Contract;
(c)Indebtedness (including any capital lease obligation, but excluding Permitted
Intercompany Loans and Investments) secured by the Liens described in and
permitted pursuant to Sections 5.09(f) and (l) hereof;
(d)Permitted Intercompany Loans and Investments;
(e)any Indebtedness of a Foreign Subsidiary owing to another Person (other than
a Company) incurred in the ordinary course of business;
(f)Indebtedness constituting Permitted Third Party Investments;
(g)Permitted Insurance Subsidiary Loans and Investments;
(h)Indebtedness of the Companies evidenced by the Senior Notes and the Senior
Note Guaranties executed and delivered to the Senior Note Holders pursuant to
the Senior Note Purchase Agreements, provided that no Company (other than
Borrower and the Guarantors of Payment) shall be liable, whether directly or
indirectly, for any part of such Indebtedness;
(i)unsecured Indebtedness of any Domestic Company, provided that (i) in the case
of any Material Indebtedness (other than this Agreement), the covenants and
agreements relating to such Material Indebtedness are, in the reasonable opinion
of Agent, not more restrictive than the covenants and agreements set forth in
this Agreement, (ii) Borrower shall be in pro forma compliance with Section 5.07
hereof and no Default or Event of Default shall have occurred and be continuing
or would occur, in each case both before and after giving effect to the
incurrence of such Indebtedness, and (iii) if any such Indebtedness is to be
Subordinated Indebtedness, such Subordinated Indebtedness shall be subject to a
subordination agreement or other subordination provisions satisfactory to Agent
and the Required Lenders;
(j)Indebtedness of the Receivables Subsidiary (i) under the Permitted
Receivables Facility, so long as the funded amount, together with any other
Indebtedness thereunder, does not exceed at any time the greater of (x)
$150,000,000 and (y) 10% of Consolidated Total Assets at such time, and (ii) to
any Domestic Subsidiary in connection with the Permitted Receivables Facility;
or
(k)Indebtedness permitted pursuant to Section 5.11.
Section .Liens. No Company shall create, assume or suffer to exist any Lien upon
any of its property or assets, whether now owned or hereafter acquired; provided
that this Section shall not apply to the following:
(a)Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;
(b)other statutory or common law Liens incidental to the conduct of its business
or the ownership of its property and assets that (i) were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and (ii) do not in the aggregate materially detract from the value of its
property or assets or materially impair the use thereof in the operation of its
business;
(c)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(d)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(e)Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to any other Company;
(f)(i) purchase money Liens on fixed assets securing the Indebtedness pursuant
to Section 5.08(c) hereof or for the deferred purchase price of property,
provided that such Lien is limited to the purchase price and only attaches to
the property being acquired, (ii) capital leases, and (iii) Permitted Foreign
Subsidiary Liens, so long as the aggregate principal amount of all Indebtedness
secured by Liens described in the foregoing subparts (i), (ii) and (iii) does
not exceed at any time an amount equal to 15% of the Consolidated Net Worth of
Borrower for the most recently completed fiscal quarter;
(g)easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any Company;
(h)Liens set forth on Schedule 5.09 hereto;
(i)any Lien granted to Agent, for the benefit of the Lenders;
(j)Liens on Receivables Related Assets arising in connection with the sale of
such Receivables Related Assets pursuant to Section 5.12(g) hereof;
(k)Liens in respect of the cash collateralization provided pursuant to Section
2.12(a);
(l)in addition to the Liens permitted above, additional Liens on any assets of
Borrower or any of its Subsidiaries securing Indebtedness owing by Borrower or
any such Subsidiary, so long as the aggregate principal amount of all
Indebtedness secured by such Liens does not exceed at any time an amount equal
to 10% of the Consolidated Net Worth of Borrower for the most recently completed
fiscal quarter; and




--------------------------------------------------------------------------------




(m)in addition to the Liens permitted above, additional Liens on any assets of
any Company securing obligations of such Company, so long as (i) such Liens do
not secure any Indebtedness, and (ii) the aggregate amount of all obligations
secured by all such Liens for all Companies does not exceed at any time the
greater of (x) $25,000,000 (or the Dollar Equivalent thereof) and (y) 2% of
Consolidated Total Assets (or the Dollar Equivalent thereof at such time).
Except as otherwise permitted pursuant to Section 5.09(f) or 5.09(l) hereof, no
Company shall enter into any Material Indebtedness Agreement (other than this
Agreement) that would prohibit Agent or the Lenders from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of a Company.
Section .Regulations U and X. No Company shall take any action that would result
in any non‑compliance of the Loans with Regulations U and X, or any other
applicable regulation, of the Board of Governors of the Federal Reserve System.
Section .Investments and Guaranties. No Company shall (a) create, acquire or
hold any Subsidiary, (b) make or hold any Investment, or (c) be or become a
Guarantor of any kind; provided, that this Section shall not apply to:
(i)any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;
(ii)the holding of Subsidiaries listed on Schedule 4.01 hereto and the creation,
acquisition and holding of any new Subsidiary after the Closing Date, so long as
such new Subsidiary is created, acquired or held in accordance with the terms
and conditions of this Agreement, including, without limitation, Section 5.12,
Section 5.13, and Section 5.19 hereof;
(iii)Permitted Intercompany Loans and Investments;
(iv)any advance or loan to an employee of a Company made in the ordinary course
of such Company's business, so long as all such advances and loans from all
Companies aggregate not more than the maximum principal sum of $7,500,000 at any
time outstanding;
(v)any Permitted Third Party Investment;
(vi)Permitted Insurance Subsidiary Loans and Investments;
(vii)the acquisition or holding of any debt or equity securities by any Company
in connection with the insolvency of a customer or supplier;
(viii)Indebtedness of the Receivables Subsidiary to a Domestic Company in
connection with the Permitted Receivables Facility; and
(ix)guaranties in the ordinary course of business by any Company of the
obligations of any other Company and/or of any other Person.
Section .Mergers and Asset Sales. No Company shall merge or consolidate with any
other Person or (except as specifically permitted by this Agreement) sell,
lease, transfer, or otherwise dispose of any of its property or assets outside
the ordinary course of business, except that if no Default or Event of Default
shall then exist or immediately thereafter shall begin to exist:
(a)any Domestic Subsidiary (other than the Receivables Subsidiary) may merge or
consolidate with (i) Borrower, provided that Borrower shall be the continuing or
surviving Person, or (ii) any other Domestic Subsidiary (other than the
Receivables Subsidiary), provided that if such merger or consolidation involves
the Insurance Subsidiary, the Insurance Subsidiary shall not be the continuing
or surviving Person;
(b)any Domestic Subsidiary (other than the Receivables Subsidiary) may sell,
lease, transfer or otherwise dispose of any of its assets to (i) Borrower or
(ii) any other Domestic Subsidiary (other than the Receivables Subsidiary),
provided that no Domestic Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to the Insurance Subsidiary other than in
connection with Permitted Insurance Subsidiary Loans and Investments made in
accordance with Section 5.11 hereof;
(c)in addition to any merger or consolidation permitted pursuant to
subsection (a) above, any Foreign Subsidiary may merge or consolidate with (i)
any Domestic Company, provided that the Domestic Company shall be the continuing
or surviving Person, or (ii) any other Foreign Subsidiary;
(d)in addition to any sale, lease, transfer or other disposition permitted
pursuant to subsection (b) above, any Foreign Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets to (i) any Domestic Company
or (ii) any other Foreign Subsidiary;
(e)in addition to any sale, lease, transfer or other disposition permitted
pursuant to subsection (b) above, any Company may sell the Receivables Related
Assets to the Receivables Subsidiary in connection with the Permitted
Receivables Facility;
(f)in addition to any sale, lease, transfer or other disposition permitted
pursuant to subsections (b), (d) and (e) above, any Company (other than the
Receivables Subsidiary) may sell (including any sale in connection with any
sale-leaseback transaction), lease, transfer or otherwise dispose of any of its
assets (in each case, an “Asset Disposition”) to any Person, so long as the
aggregate book value of all such assets (as determined in accordance with GAAP)
sold, leased, transferred or otherwise disposed of by all Companies in any
fiscal year of Borrower does not exceed an amount equal to 15% of Consolidated
Total Assets (for each such fiscal year, the “Basket Amount”) based upon the
financial statements of Borrower for the most recently completed fiscal quarter;
provided, however, that, to the extent that any Company reinvests (whether in
one or more than one transaction) the amount of the proceeds (the “Asset
Disposition Proceeds”) of any such Asset Disposition in the business of the
Companies




--------------------------------------------------------------------------------




(including, but not limited to, Acquisitions made in compliance with Section
5.13 hereof) within 12 months of the consummation of such Asset Disposition,
then, upon the reinvestment of such Asset Disposition Proceeds in accordance
with this subsection (f), the Basket Amount for the fiscal year in which each
such reinvestment occurs shall be increased by an amount equal to the amount of
such Asset Disposition Proceeds so reinvested;
(g)the Receivables Subsidiary may sell the Receivables Related Assets to any
Person (other than a Company); and
(h)any Subsidiary may be dissolved at any time.
Section .Acquisitions. No Company shall effect an Acquisition unless:
(a)no Default or Event of Default then exists or will exist immediately
thereafter;
(b)the Acquisition is made by a Domestic Company or a Foreign Subsidiary; and
(c)the Companies shall be in pro forma compliance (excluding the value of any
assumed operating synergies) with each of the financial covenants set forth in
Section 5.07 hereof both before and after giving effect to such Acquisition.
Section .Notice. Borrower shall cause a Financial Officer to promptly notify
Agent and the Lenders whenever:
(a)any Default or Event of Default may occur hereunder; or
(b)any representation or warranty made in Article IV hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete as of the date made, except those made as of and
which were intended to be limited to a specified earlier date.
Section .Environmental Compliance. Each Company shall comply in all respects
with any and all Environmental Laws including, without limitation, all
Environmental Laws in jurisdictions in which any Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise,
except where a failure to so comply would not have a Material Adverse Effect.
Borrower shall furnish to the Lenders, promptly after receipt thereof, a copy of
any notice any Company may receive from any governmental authority, private
Person or otherwise that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law which violation would have a
Material Adverse Effect. As used in this Section, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any governmental authority,
private Person or otherwise. Borrower shall defend, indemnify and hold Agent and
the Lenders harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including attorneys' fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.
Section .Affiliate Transactions. No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
a Company on terms that are less favorable to such Company or such Subsidiary,
as the case may be, than those that might be obtained at the time in a
transaction with a non-Affiliate; provided, however, that the foregoing shall
not prohibit (a) the payment of customary and reasonable directors' fees to
directors who are not employees of a Company or any Affiliate of a Company; or
(b) any transaction between a Company and another Company that Borrower
reasonably determines in good faith is beneficial to Borrower and its Affiliates
as a whole and that is not entered into for the purpose of hindering the
exercise by Agent or the Lenders of their rights or remedies under this
Agreement.
Section .Use of Proceeds. Borrower's use of the proceeds of the Loans shall be
solely for working capital purposes of Borrower and its Subsidiaries, for
Acquisitions permitted pursuant to this Agreement, and as support for a
commercial paper program instituted by Borrower as well as for other general
corporate purposes of Borrower and its Subsidiaries, including, but not limited
to, any repurchase, redemption or other acquisition by Borrower from any Person
of any capital stock or other equity interest of Borrower.
Section .Corporate Names. Neither Borrower nor any Material Subsidiary that is a
Domestic Subsidiary shall change its corporate name, unless, in each case,
Borrower shall provide Agent with prompt written notice thereof.
Section .Subsidiary Guaranties.
(a)Except as set forth in subpart (b) below, each Domestic Subsidiary (other
than the Insurance Subsidiary or the Receivables Subsidiary) created, acquired
or held on or subsequent to the Closing Date, shall immediately become a party
to the Guaranty of Payment and shall deliver such corporate governance and
authorization documents and an opinion of counsel as may be deemed necessary or
advisable by Agent.
(b)A Domestic Subsidiary (other than the Insurance Subsidiary or the Receivables
Subsidiary) shall not be required to execute a Guaranty of Payment if it is not
a Material Subsidiary. If any Domestic Subsidiary (other than the Insurance
Subsidiary or the Receivables Subsidiary) that was not a Material Subsidiary
becomes a Material Subsidiary, then Borrower shall promptly cause such Domestic
Subsidiary to become a party to the Guaranty of Payment and Borrower shall
deliver such corporate governance and authorization documents and an opinion of
counsel as may be deemed necessary or advisable by Agent.
(c)If a Guarantor of Payment is no longer required to be a Guarantor of Payment
hereunder, then so long as no Default or Event of Default exists or immediately
thereafter shall begin to exist and upon written request of Borrower, Agent
shall promptly provide Borrower with a termination or release of such Guarantor
of Payment's obligations under the Guaranty of




--------------------------------------------------------------------------------




Payment.
(d)If a Guarantor of Payment is sold or dissolved in accordance with the terms
of this Agreement, then upon written request of Borrower, Agent shall provide
Borrower with a termination or release of such Guarantor of Payment's
obligations under the Guaranty of Payment contemporaneously with such sale or
dissolution.
Section .Maintenance of Property. Borrower covenants and agrees that it will,
and will cause each of its Material Subsidiaries to, maintain their corporate
existence and maintain and keep their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times; provided that this Section shall not prevent Borrower or any Material
Subsidiary (a) from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is not prohibited under this Agreement and
Borrower has concluded that such discontinuance would not, individually or in
the aggregate, have a Material Adverse Effect, or (b) from taking any action
permitted under Section 5.12.
Section .Other Covenants. In the event that Borrower shall enter into, or shall
have entered into, or shall amend the terms of, any Material Indebtedness
Agreement, such that the covenants (excluding any such covenants relating to the
maintenance or preservation of real or personal property) contained therein are
more restrictive than the covenants set forth herein, then Borrower shall be
bound hereunder by such covenants with the same force and effect as if such
covenants and agreements were written herein.
Section .Amendment of Organizational Documents, Etc. Neither Borrower nor any
Guarantor of Payment shall amend its Organizational Documents in any manner that
would affect the validity or enforceability of any Loan Document without the
prior written consent of Agent and the Required Lenders.
Section .Guaranties of Payment; Guaranty Under Material Indebtedness Agreement.
Neither Borrower nor any Domestic Subsidiary shall be or become a Guarantor of
any Indebtedness incurred pursuant to any Material Indebtedness Agreement (other
than this Agreement) unless such Company is also a Guarantor of Payment under
this Agreement prior to or concurrently therewith.
Section .Pari Passu Ranking. The Debt shall, and Borrower shall take all
necessary action to ensure that the Debt shall, at all times rank at least pari
passu in right of payment (to the fullest extent permitted by law) with all
other senior unsecured Indebtedness of Borrower and each Guarantor of Payment.
Section .Receivables Facility Documents. With respect to the Permitted
Receivables Facility, prior to the Receivables Subsidiary or any other Company
executing any definitive documentation in connection therewith, Borrower shall
provide to Agent and the Lenders final execution copies of all agreements,
instruments and other documents to be executed in connection with the Permitted
Receivables Facility (collectively, the “Receivables Facility Documents”).
Contemporaneously with the closing of the Permitted Receivables Facility,
Borrower shall deliver to Agent fully executed copies of the Receivables
Facility Documents certified by an officer of Borrower as being true and
complete.
Section .Anti-Terrorism Laws. Borrower shall not be subject to or in violation
of any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list, Executive Order No.
13224 or the USA Patriot Act) that prohibits or limits the conduct of business
with or the receiving of funds, goods or services to or for the benefit of
certain Persons specified therein or that prohibits or limits any Lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower. Borrower covenants and agrees that it will,
and will cause each of its Subsidiaries to promptly, following a request by
Agent, any Lender or any LC Issuer, provide all documentation and other
information that Agent, such Lender or such LC Issuer reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.




ARTICLE VI


CONDITIONS PRECEDENT; EFFECTIVENESS




Section .All Credit Events. The obligation of any Lender and any LC Issuer to
participate in any Credit Event is conditioned, in the case of each such Credit
Event, upon the following:
(a)all conditions precedent listed in Section 6.02 hereof shall have been
satisfied;
(b)(i) with respect to any borrowing, conversion or continuation of a Revolving
Loan, Borrower shall have submitted a Notice of Loan and otherwise complied with
the requirements of Section 2.03 (other than 2.03(a)(ii)) hereof, and (ii) with
respect to any request for the issuance, amendment or renewal of a Letter of
Credit, Borrower shall have complied with the requirements of Section
2.03(a)(ii) hereof;
(c)no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and
(d)each of the representations and warranties contained in Article IV hereof
shall be true and correct with the same force and effect as if made on and as of
the date of such Credit Event, except to the extent that any thereof expressly
relate to an earlier date.
Each request by Borrower with respect to any Credit Event shall be deemed to be
a representation and warranty by Borrower as of the date of such request as to
the facts specified in subparts (c) and (d) above.




--------------------------------------------------------------------------------




Section .Effectiveness of Agreement. The amendment and restatement of the
Original Credit Agreement and the obligation of the Lenders and LC Issuers to
participate in the first Credit Event hereunder is subject to the satisfaction
of the following conditions:
(a)Notes. Borrower shall have executed and delivered to each Lender its
Revolving Credit Note and shall have executed and delivered to Agent the Swing
Line Note.
(b)Guaranty of Payment. The Guarantors of Payment shall have executed and
delivered to Agent the Guaranty of Payment.
(c)Officer's Certificate, Resolutions, Organizational Documents. Borrower and
each Guarantor of Payment shall have delivered to Agent an officer's certificate
certifying the names of the officers of Borrower or such Guarantor of Payment
authorized to sign the Loan Documents to which each is a party, together with
the true signatures of such officers and certified copies of (i) the resolutions
of the board of directors of Borrower and each Guarantor of Payment evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which Borrower or such Guarantor of Payment, as the
case may be, is a party, and (ii) the Organizational Documents of Borrower and
each Guarantor of Payment.
(d)Legal Opinion. Borrower shall have delivered to Agent an opinion of counsel
from the General Counsel of Borrower for Borrower and each Guarantor of Payment,
in form and substance satisfactory to Agent and the Lenders.
(e)Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Agent a good standing certificate or full force and effect
certificate, as the case may be, for Borrower and each Guarantor of Payment,
issued on or about the Closing Date by the Secretary of State in the state where
Borrower or such Guarantor of Payment is incorporated and in each state in which
Borrower or such Guarantor of Payment is qualified as a foreign entity and in
which the failure to so qualify would have a Material Adverse Effect.
(f)Closing Certificate. Borrower shall have delivered to Agent an officer's
certificate certifying that, as of the Closing Date, (i) all conditions
precedent set forth in this Section 6.02 have been satisfied, (ii) no Default or
Event of Default exists nor immediately after the making of the first Loan will
exist, and (iii) each of the representations and warranties contained in Article
IV hereof are true and correct as of the Closing Date.
(g)Closing and Legal Fees; Fee Letters. Borrower shall have (i) executed and
delivered to Agent, the Agent Fee Letter and paid to Agent, for its sole
benefit, the fees set forth therein due and payable at or before the Closing
Date that are then unpaid, (ii) paid to JPM, for its sole benefit, the fees
agreed to by Borrower and JPM, pursuant to the JPM Fee Letter that are due and
payable at or before the Closing Date that are then unpaid, (iii) paid to Agent,
for the benefit of the Lenders, the fees agreed to by Borrower and the Lenders
that are due and payable at or before the Closing Date, (iv) paid all legal fees
and expenses of Agent in connection with the preparation and negotiation of the
Loan Documents to the extent then invoiced and (v) paid all fees accrued under
the Original Credit Agreement through the day immediately preceding the Closing
Date and all other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Company hereunder (including under the Original Credit
Agreement) or under any other Loan Document.
(h)Lien Searches. With respect to the property owned or leased by Borrower and
each Guarantor of Payment, Borrower shall have delivered to Agent (i) the
results of U.C.C. lien searches, satisfactory to Agent and the Lenders; (ii) the
results of federal and state tax lien and judicial lien searches, satisfactory
to Agent and the Lenders; and (iii) U.C.C. termination statements reflecting
termination of all financing statements previously filed by any other party
having a security interest not permitted pursuant to this Agreement.
(i)No Material Adverse Change. No material adverse change has occurred in the
financial condition or operations of the Companies since March 31, 2011.
(j)Repayment of Outstanding Loans and Letters of Credit. On the Closing Date,
(i) Borrower shall have repaid all loans outstanding under the Original Credit
Agreement and all accrued and unpaid interest and any amounts payable pursuant
to Section 2.08(b) of the Original Credit Agreement in respect thereof and (ii)
no Letters of Credit (other than the Existing Letters of Credit) shall be
outstanding under the Original Credit Agreement.
(k)Miscellaneous. Borrower shall have provided to Agent and the Lenders such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Lenders.
It is understood and agreed that no term of the amendment and restatement
contemplated hereby shall be effective until the Closing Date occurs, and that
the Original Credit Agreement shall continue in full force and effect without
regard to the amendment and restatement contemplated hereby until the Closing
Date.
Section .Closing Date Adjustment of Commitments. Effective on the Closing Date,
the Revolving Credit Commitment (as defined in the Original Credit Agreement) of
each Original Lender under the Original Credit Agreement that is not also Lender
under this Agreement shall be deemed to have been permanently terminated in full
upon receipt by such Original Lender of the payment of any outstanding amounts
due to such Lender thereunder, whereupon Agent shall make such adjustments to
the Revolving Credit Commitments of the Lenders such that the amount of their
Revolving Credit Commitments are in accordance with their respective Commitment
Percentages. Agent shall request that each Original Lender under the Original
Credit Agreement that is not also a Lender under this Agreement promptly return
its promissory note executed in connection with the Original Credit Agreement to
Borrower. Each Lender that was an




--------------------------------------------------------------------------------




Original Lender under the Original Credit Agreement shall promptly return its
promissory note executed in connection with the Original Credit Agreement to
Borrower.
Section .Reference to and Effect on the Original Credit Agreement. On and after
the Closing Date, (i) each reference to the “Credit Agreement” in any of the
Loan Documents and all other agreements, documents and instruments delivered by
Borrower, any of the Lenders, the LC Issuer Agent and any other Person shall
mean and be a reference to this Agreement, (ii) all obligations of the Company
and the Guarantors under the Original Credit Agreement shall become obligations
of the Company and the Guarantors hereunder, and (iii) the provisions of the
Original Credit Agreement shall be superseded by the provisions hereof. Each of
the parties hereto confirms that the amendment and restatement of the Original
Credit Agreement upon the terms and subject to the conditions hereof shall not
constitute a novation of the Original Credit Agreement.




ARTICLE VII


EVENTS OF DEFAULT




Each of the following shall constitute an Event of Default hereunder:
Section .Payments. If (a) the interest on any Note or any facility or other fee
payable under this Agreement shall not be paid in full when due and payable or
within five Business Days thereafter or (b) the principal of any Note or any
Unreimbursed Letter of Credit Obligation shall not be paid in full when due and
payable.
Section .Special Covenants. If any Company or any Obligor shall fail or omit to
perform and observe Sections 5.07, 5.08, 5.09, 5.11, 5.12, 5.13, 5.14, 5.15,
5.19, 5.23 or 5.24 hereof.
Section .Other Covenants. If any Company or any Obligor shall fail or omit to
perform and observe any agreement or other provision (other than those referred
to in Sections 7.01 or 7.02 hereof) contained or referred to in this Agreement
or any Related Writing that is on such Company's or Obligor's part, as the case
may be, to be complied with, and that Default shall not have been fully
corrected within 30 days after the receipt by Borrower of written notice of such
default from Agent or the Required Lenders (any such notice to be identified as
a “notice of default” and to refer specifically to this paragraph).
Section .Representations and Warranties. If any representation, warranty or
statement made by any Company or any Obligor in this Agreement or in any Related
Writing shall be false or erroneous in any material respect when made or deemed
made.
Section .Cross Default. If any Company shall default (a) in the payment of
principal, interest or fees due and owing with respect to any Material
Indebtedness Agreement beyond any period of grace provided with respect thereto,
or (b) in the performance or observance of any other agreement, term or
condition contained in any Material Indebtedness Agreement beyond any period of
grace provided with respect thereto, if the effect of such default is to allow
the acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.
Section .ERISA Default. The occurrence of one or more ERISA Events that the
Required Lenders reasonably determine could have a Material Adverse Effect.
Section .Change in Control. If any Change in Control shall occur.
Section .Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company or any Obligor by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of 30 days after the
date on which the right to appeal has expired, provided that the aggregate of
all such judgments for all such Companies and Obligors shall exceed the greater
of (a) $25,000,000 (or the Dollar Equivalent thereof) and (b) the amount that is
2% of Consolidated Total Assets (or the Dollar Equivalent thereof), less for
purposes of such determination such amount of any insurance proceeds paid or to
be paid by or on behalf of any Company in respect of such judgment or judgments
or unconditionally acknowledged in writing to be payable by the insurance
carrier that issued the related insurance policy.
Section .Validity of Loan Documents. (a) Any material provision, in the
reasonable opinion of Agent, of any Loan Document shall at any time for any
reason cease to be valid and binding and enforceable against Borrower or any
Guarantor of Payment; (b) the validity, binding effect or enforceability of any
Loan Document against Borrower or any Guarantor of Payment shall be contested by
any Company; (c) Borrower or any Guarantor of Payment shall deny that it has any
or further liability or obligation thereunder; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Agent and the Lenders the benefits
purported to be created thereby.
Section .Solvency. If Borrower or any Material Subsidiary shall (a) except as
permitted pursuant to Section 5.12 hereof, discontinue business, (b) generally
not pay its debts as such debts become due, (c) make a general assignment for
the benefit of creditors, (d) apply for or consent to the appointment of a
receiver, a custodian, a trustee, an interim trustee, liquidator or similar
official of all or a substantial part of its assets, (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under Title 11 of
the United States Code or under any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, as any of
the foregoing may be amended from time to time, (f) file a voluntary petition in
bankruptcy,




--------------------------------------------------------------------------------




or have an involuntary proceeding filed against it and the same shall continue
undismissed for a period of 60 days from commencement of such proceeding or
case, or file a petition or an answer seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal,
state or foreign) relating to relief of debtors, or admit (by answer, by default
or otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal,
state or foreign) relating to relief of debtors, (g) suffer or permit to
continue unstayed and in effect for 60 consecutive days any judgment, decree or
order entered by a court of competent jurisdiction, that approves a petition
seeking its reorganization or appoints a receiver, custodian, trustee, interim
trustee or liquidator or similar official of all or a substantial part of its
assets, or (h) take, or omit to take, any action in order thereby to effect any
of the foregoing.


ARTICLE VIII


REMEDIES UPON DEFAULT




Section .Optional Defaults. If any Event of Default referred to in Section 7.01,
Section 7.02, Section 7.03, Section 7.04, Section 7.05, Section 7.06, Section
7.07, Section 7.08 or Section 7.09 hereof shall occur, Agent may, with the
consent of the Required Lenders, and shall, at the request of the Required
Lenders, give written notice to Borrower, to:
(a)terminate the Commitment and the credits hereby established, if not
previously terminated, and, immediately upon such election, the obligations of
the Lenders, and each thereof, to make any Loan, the obligation of Agent to make
any Swing Loan, and the obligation of the LC Issuer to issue any Letter of
Credit hereunder immediately shall be terminated, and/or
(b)accelerate the maturity of all of the Debt (if the Debt is not already due
and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrower.
Section .Automatic Defaults. If any Event of Default referred to in Section 7.10
hereof shall occur:
(a)all of the Commitment and the credits hereby established shall automatically
and immediately terminate, if not previously terminated, no Lender thereafter
shall be obligated to grant any Loan, Agent shall not be obligated to make any
Swing Loan, and the LC Issuer shall not be obligated to issue any Letter of
Credit hereunder, and
(b)the outstanding principal, interest and any other amounts on all of the
Notes, and all of the other Debt, shall thereupon become and thereafter be
immediately due and payable in full (if the Debt is not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.
Section .Letters of Credit. If the maturity of the Notes is accelerated pursuant
to Sections 8.01 or 8.02 hereof, Borrower shall immediately deposit with Agent,
as security for Borrower's and any other Company's obligations to reimburse the
LC Issuers and the Lenders for any then outstanding Letters of Credit, cash
equal to the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit. Each LC Issuer and the Lenders are hereby authorized, at
their option, to deduct any and all such amounts from any deposit balances then
owing by any Lender to or for the credit or account of any Company, as security
for Borrower's and any other Company's obligations to reimburse such LC Issuer
and the Lenders for any then outstanding Letters of Credit.
Section .Offsets. In addition to the rights and remedies of Agent, the LC
Issuers, and the Lenders provided elsewhere in this Agreement or in any other
Loan Document, or otherwise provided in law or equity, if there shall occur or
exist any Event of Default referred to in Section 7.10 hereof or if the maturity
of the Notes is accelerated pursuant to Section 8.01 or Section 8.02 hereof,
Agent, each LC Issuer, and each Lender (and such Lender's affiliates) shall have
the right at any time to set off against, and to appropriate and apply toward
the payment of, any and all Debt then owing by Borrower to Agent, such LC
Issuer, or that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Section 2.02(b) or Section 8.05
hereof), whether or not the same shall then have matured, any and all deposit
balances and all other indebtedness then held or owing by Agent, such LC Issuer,
or that Lender (and such Lender's affiliates) to or for the credit or account of
Borrower or any Guarantor of Payment, all without notice to or demand upon
Borrower or any other Person, all such notices and demands being hereby
expressly waived by Borrower.
Section .Equalization Provision. Each Lender agrees with the other Lenders that
if it, at any time, shall obtain any Advantage over the other Lenders or any
thereof in respect of the Debt (except as to Swing Loans and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Debt as shall be necessary to nullify
the Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the
Lender receiving the Advantage, each such purchase shall be rescinded, and the
purchase price restored (but without interest unless the Lender receiving the
Advantage is required to pay interest on the Advantage to the Person recovering
the Advantage from such Lender) ratably to the extent of the recovery. Each
Lender further agrees with the other Lenders that if it at any time shall
receive any payment for or on behalf of Borrower on any indebtedness owing by
Borrower to that Lender by reason of offset of any deposit or other
indebtedness, it will apply such payment first to any and all Debt owing by
Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section or any other Section of
this Agreement). Borrower agrees that any Lender so purchasing a participation
from the other Lenders or any thereof pursuant to this Section may exercise all
its rights of payment (including the right of set‑off) with respect to such




--------------------------------------------------------------------------------




participation as fully as if such Lender was a direct creditor of Borrower in
the amount of such participation.




ARTICLE IX


THE AGENT




The Lenders authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Lenders in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:
Section .Appointment and Authorization. Each Lender hereby irrevocably appoints
and authorizes Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. Neither Agent nor any of
its affiliates, directors, officers, attorneys or employees shall be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct.
Section .Note Holders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to Agent.
Section .Consultation With Counsel. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.
Section .Documents. Agent shall not be under any duty to examine into or pass
upon the validity, effectiveness, genuineness or value of any Loan Documents or
any other Related Writing furnished pursuant hereto or in connection herewith or
the value of any collateral obtained hereunder, and Agent shall be entitled to
assume that the same are valid, effective and genuine and what they purport to
be.
Section .Agent and Affiliates. With respect to the Loans, Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not Agent, and Agent and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Company or any affiliate thereof.
Section .Knowledge of Default. It is expressly understood and agreed that Agent
shall be entitled to assume that no Default or Event of Default has occurred,
unless Agent has been notified by a Lender in writing that such Lender believes
that a Default or Event of Default has occurred and is continuing and specifying
the nature thereof.
Section .Action by Agent. Subject to the other terms and conditions hereof, so
long as Agent shall be entitled, pursuant to Section 9.06 hereof, to assume that
no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises.
Section .Notices, Default, Etc. In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Lenders and shall take such action and assert such rights under this
Agreement as the Required Lenders shall direct and Agent shall inform the other
Lenders in writing of the action taken. Subject to the other terms and
conditions hereof, Agent may take such action and assert such rights as it deems
to be advisable, in its discretion, for the protection of the interests of the
holders of the Notes.
Section .Indemnification of Agent. The Lenders agree to indemnify Agent and any
LC Issuer (to the extent not reimbursed by Borrower) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against Agent or such LC Issuer in its capacity as
agent or LC Issuer, as applicable, in any way relating to or arising out of this
Agreement or any Loan Document or any action taken or omitted by Agent or LC
Issuer, as applicable, with respect to this Agreement or any Loan Document,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys' fees) or disbursements resulting from Agent's or
LC Issuer's gross negligence, willful misconduct or from any action taken or
omitted by Agent or LC Issuer, as applicable, in any capacity other than as
agent under the Loan Documents.
Section .Successor Agent. Agent may resign as agent hereunder by giving not
fewer than 45 days prior written notice to Borrower and the Lenders (or such
longer period of time as may be agreed to by Agent in its sole discretion). If
Agent shall resign under this Agreement, then either (a) the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the 45 day period (or such longer period
of time as may be agreed to by Agent in its sole discretion) following Agent's
notice to the Lenders of its resignation, then Agent




--------------------------------------------------------------------------------




shall appoint a successor agent that shall serve as agent until such time as the
Required Lenders appoint a successor agent. Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” shall mean such successor effective upon its appointment, and the former
agent's rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.
Section .Other Agent. Any Lender identified herein as a Co-Agent, Syndication
Agent, Documentation Agent, Co-Documentation Agent, Manager, Lead Arranger,
Arranger, Book Runner or any other corresponding title, other than “Agent”,
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Credit Document except those applicable to all
Lenders as such. Each Lender acknowledges that it has not relied, and will not
rely, on any Lender so identified in deciding to enter into this Agreement or in
taking or not taking any action hereunder.
Section .No Reliance on Agent's Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Lender's,
Affiliate's, participant's or assignee's customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, any other Company, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.
Section .USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (i) within 10 days after the Closing Date and
(ii) at such other times as are required under the USA Patriot Act.


ARTICLE X


MISCELLANEOUS




Section .Lenders' Independent Investigation. Each Lender, by its signature to
this Agreement, acknowledges and agrees that Agent has made no representation or
warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Lender. Each Lender represents that it has made and shall continue to make its
own independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by Agent to the Lenders hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter.
Section .No Waiver; Cumulative Remedies. No omission or course of dealing on the
part of Agent, any Lender or the holder of any Note in exercising any right,
power or remedy hereunder or under any of the Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held by operation of law, by contract or
otherwise.
Section .Amendments, Consents.
(a)No amendment, modification, termination, or waiver of any provision of any
Loan Document nor consent to any variance therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that any amendment, modification,
termination, or waiver of any provision of Section 2.02(c) shall also require
the consent of all LC Issuers. Anything herein to the contrary notwithstanding,
unanimous consent of the Lenders affected thereby shall be required with respect
to (a) any increase in the Commitment hereunder except as permitted by Section
2.10(b) of this Agreement, (b) the extension of maturity of the Loans, the
payment date of interest or scheduled principal thereunder, or the payment date
of facility or other fees or amounts payable hereunder, (c) any reduction in the
rate of interest on the Notes, or in any amount of principal or interest due on
any Note, or the payment of facility or other fees hereunder or any change in
the manner of pro rata application of any payments made by Borrower to the
Lenders hereunder, (d) any change in any percentage voting requirement, voting
rights, or the Required Lenders definition in this Agreement, (e) the release of
any Guarantor of Payment, except in accordance with Section 5.19 hereof or for
the release of any Guarantor of Payment in connection with a transaction
expressly permitted pursuant to this Agreement, or (f) any amendment to this
Section 10.03 or Section 8.05 hereof. Notice of amendments or consents ratified




--------------------------------------------------------------------------------




by the Lenders hereunder shall immediately be forwarded by Borrower to all
Lenders. Each Lender or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section, regardless of its
failure to agree thereto. Notwithstanding any of the foregoing, this Agreement
may be amended to extend the Commitment Period or to provide for additional
Commitments in the manner contemplated by Section 2.10(b) and without any
additional consent.
(b)If, (i) any Lender becomes a Defaulting Lender or (ii) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any provisions hereof as contemplated by this Section 10.03 that requires the
consent of a greater percentage of the Lenders than the Required Lenders, the
consent of the Required Lenders shall have been obtained but the consent of a
Lender whose consent is required shall not have been obtained (each a
“Non-Consenting Lender”), then Borrower may, at its sole expense and effort,
upon notice to such Defaulting Lender or Non-Consenting Lender, as applicable,
and Agent, require such Defaulting Lender or Non-Consenting Lender, as
applicable, to assign and delegate, without recourse, all its interests, rights
and obligations under this Agreement to an assignee that is an eligible assignee
under Section 10.10(a) of this Agreement that shall assume such obligations;
provided that (A) Borrower shall have received the prior written consent of
Agent and each LC Issuer, which consents shall not be unreasonably withheld or
delayed, (B) such Defaulting Lender or Non-Consenting Lender, as applicable,
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts,
including any prepayment costs under Section 2.08 and any other amounts accrued
and owing to such Defaulting Lender or Non-Consenting Lender, as applicable,
under Article 3 hereof, and (C) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, such assignee shall consent at
the time of such assignment to each matter in respect of which such
Non-Consenting Lender did not consent. Each Lender agrees that, if it becomes a
Defaulting Lender or Non-Consenting Lender, as applicable, and is being replaced
in accordance with this Section 10.03(b), it shall execute and deliver to Agent
an Assignment Agreement to evidence such assignment and shall deliver to Agent
any Notes previously delivered to such Defaulting Lender or Non-Consenting
Lender, as applicable. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.
Section .Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing addressed to each party at the
address specified on the signature pages of this Agreement, or, as to each
party, at such other address as shall be designated by such party in a written
notice to each of the other parties. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed delivered (a)
upon receipt when delivered in person, (b) upon receipt of electronic
confirmation of error free transmission when sent by facsimile or other
electronic means, or (c) upon receipt when sent by nationally (or
internationally, as the case may be) recognized overnight delivery service,
first class mail, registered mail, or certified mail.
Section .Costs, Expenses and Taxes. Borrower agrees to pay on demand all costs
and expenses of Agent, including, but not limited to, (a) reasonable
syndication, administration, travel and out-of-pocket expenses, including, but
not limited to, reasonable attorneys' fees and expenses, of Agent in connection
with the preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) reasonable extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, (c) reasonable out of pocket expenses incurred by any LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (d) reasonable fees
and out-of-pocket expenses of special counsel for Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto. Borrower also agrees to pay on demand all costs
and expenses of Agent, each LC Issuer and the Lenders, including reasonable
attorneys' fees, in connection with the restructuring or enforcement of the
Debt, this Agreement or any Related Writing. In addition, Borrower shall pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution and delivery of the Loan Documents, and the other
instruments and documents to be delivered hereunder, and agrees to hold Agent,
each LC Issuer and each Lender harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes or fees.
Section .Indemnification. Borrower agrees to defend, indemnify and hold harmless
Agent, each LC Issuer and the Lenders (and their respective affiliates,
officers, directors, attorneys, agents and employees) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys' fees) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against any
of them in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender, LC Issuer or Agent shall be designated a
party thereto or whether initiated by Borrower or any of its Subsidiaries, or
their respective affiliates, or a third party) or any other claim by any Person
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Debt; provided that neither Agent nor any LC
Issuer or Lender shall have the right to be indemnified under this Section for
its own gross negligence or willful misconduct; provided, further, that with
respect to any such costs, expenses (including attorneys' fees) and
disbursements incurred by Agent, any LC Issuer and/or any of the Lenders,
Borrower shall only indemnify Agent or such Lenders for such reasonable costs,
expenses and disbursements. All obligations provided for in this Section 10.06
shall survive any termination of this Agreement.
To the fullest extent permitted by applicable law, no party hereto shall be
subject to any theory of liability for special,




--------------------------------------------------------------------------------




indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
or any other Loan Document or any agreement or instrument contemplated hereby or
thereby, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this sentence shall limit Borrower's indemnity and
reimbursement obligations under this Section 10.06 to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which Agent, any LC Issuer or any Lender (and each of
their respective affiliates, officers, directors, attorneys, agents and
employees) is entitled to indemnification thereunder.
Section .Obligations Several; No Fiduciary Obligations. The obligations of the
Lenders and the LC Issuers hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by Agent and LC Issuer or the
Lenders pursuant hereto shall be deemed to constitute the Lenders and the LC
Issuers a partnership, association, joint venture or other entity. No default by
any Lender or LC Issuer hereunder shall excuse the other Lenders or LC Issuers
from any obligation under this Agreement; but no Lender or LC Issuer shall have
or acquire any additional obligation of any kind by reason of such default. The
relationship among Borrower and the Lenders and LC Issuers with respect to the
Loan Documents and the Related Writings is and shall be solely that of debtor
and creditors, respectively, and neither Agent nor any LC Issuer or Lender shall
have any fiduciary obligation toward Borrower with respect to any such documents
or the transactions contemplated thereby.
Section .Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same agreement.
Section .Binding Effect; Borrower's Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and by each Lender
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Lenders and their respective successors and assigns, except that
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of Agent, each LC Issuer and all of the
Lenders.
Section .Assignments.
(a)Each Lender shall have the right, in accordance with the terms and conditions
of this Section 10.10, at any time or times to assign to one or more commercial
banks, finance companies, insurance companies or other financial institution or
fund which, in each case, in the ordinary course of business extends credit of
the type contemplated herein and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of ERISA, without recourse, all or a
percentage of all of such Lender's Commitment, all Loans made by such Lender,
such Lender's Notes, and such Lender's interest in any participation purchased
pursuant to Section 2.02(b) or Section 8.05 hereof.
(b)No assignment may be consummated pursuant to this Section 10.10 without the
prior written consent of Borrower, Agent and each LC Issuer (other than an
assignment by any Lender to any affiliate of such Lender which affiliate is
either wholly-owned by such Lender or is wholly-owned by a Person that wholly
owns, either directly or indirectly, such Lender), which consent of Borrower,
Agent and each LC Issuer shall not be unreasonably withheld; provided, however,
that, Borrower's consent shall not be required if, (i) such assignment is to
another Lender, or (ii) at the time of the proposed assignment, any Default or
Event of Default shall then exist. Anything herein to the contrary
notwithstanding, any Lender may at any time make a collateral assignment of all
or any portion of its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall release such assigning Lender from its obligations
hereunder.
(c)Each assignment made pursuant to this Section 10.10 shall be in a minimum
amount of the lesser of $5,000,000 of the assignor's Commitment and interest
herein or the entire amount of the assignor's Commitment and interest herein.
(d)Unless an assignment made pursuant to this Section 10.10 shall be to an
affiliate of the assignor or the assignment shall be due to merger of the
assignor or for regulatory purposes, either the assignor or the assignee shall
remit to Agent, for its own account, an administrative fee of $3,500.
(e)Unless an assignment made pursuant to this Section 10.10 shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to Borrower and
Agent an Assignment Agreement and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.
(f)If an assignment made pursuant to this Section 10.10 is to be made to an
assignee that is not a United States Person (as such term is defined in Section
7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall provide to Borrower and Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
Section 2.07(b).
(g)Upon satisfaction of all applicable requirements specified in subparts (a)
though (f) above, Borrower shall execute and deliver (i) to Agent, the assignor
and the assignee, any consent or release (of all or a portion of the obligations
of the assignor) required to be delivered by Borrower in connection with the
Assignment Agreement, and (ii) to the assignee or the assignor (if applicable),
an appropriate Note or Notes. After delivery of the new Note or Notes, the
assignor's Note or Notes being replaced shall be returned to Borrower marked
“replaced”.
(h)Upon satisfaction of all applicable requirements specified in subparts (a)
though (f) above, and any other condition contained in this Section 10.10, (i)
the assignee shall become and thereafter be deemed to be a “Lender” for the
purposes of this Agreement, (ii) the Assignor shall be released from its
obligations hereunder to the extent its interest has been assigned, (iii) in




--------------------------------------------------------------------------------




the event that the assignor's entire interest has been assigned, the assignor
shall cease to be and thereafter shall no longer be deemed to be a “Lender” and
(iv) the signature pages hereto and Schedule 1(a) hereto shall be automatically
amended, without further action, to reflect the result of any such assignment.
(i)Agent shall maintain at the address for notices referred to in Section 10.04
hereof a copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and Borrower, Agent and the Lenders may treat each financial
institution whose name is recorded in the Register as the owner of the Loan
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.
Section .Participations.
(a)Each Lender shall have the right at any time or times, without the consent of
Agent or Borrower, to sell one or more participations or sub-participations to a
financial institution or other “accredited investor” (as defined in SEC
Regulation D), as the case may be, in all or any part of such Lender's
Commitment, such Lender's Commitment Percentage, any Loan made by such Lender,
any Note delivered to such Lender pursuant to this Agreement, and such Lender's
interest in any participation, if any, purchased pursuant to Section 2.02(b),
Section 8.05 or this Section 10.11.
(b)The provisions of Article III and Section 10.06 shall inure to the benefit of
each purchaser of a participation or sub-participation and Agent shall continue
to distribute payments pursuant to this Agreement as if no participation has
been sold.
(c)If any Lender shall sell any participation or sub-participation pursuant to
this Section 10.11, such Lender shall, as between itself and the purchaser,
retain all of its rights (including, without limitation, rights to enforce
against Borrower the Loan Documents and the Related Writings) and duties
pursuant to the Loan Documents and the Related Writings, including, without
limitation, such Lender's right to approve any waiver, consent or amendment
pursuant to Section 10.03, except if and to the extent that any such waiver,
consent or amendment would:
(i)reduce any fee or commission allocated to the participation or
sub-participation, as the case may be,
(ii)reduce the amount of any principal payment on any Loan allocated to the
participation or sub-participation, as the case may be, or reduce the principal
amount of any Loan so allocated or the rate of interest payable thereon, or
(iii)extend the time for payment of any amount allocated to the participation or
sub-participation, as the case may be.
(d)Each participant shall be entitled to the benefits of Section 2.07 with
respect to its participation as if it was a Lender, except that a participant
shall (i) only deliver the forms described in Section 2.07(b) to the Lender
granting it such participation and (ii) not be entitled to receive any greater
payment under Section 2.07(b) other than the applicable Lender would have been
entitled to receive absent the participation, except to the extent such
entitlement to a greater payment arose from a Change in Law, after the
participant became a participant hereunder. In the event that any Lender sells
participations in a Loan, such Lender shall, acting for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
of all participants in such Loan and the principal amount (and stated interest
thereon) of the portion of such Loan that is the subject of the participation
(the “Participant Register”). A Loan (and the registered note, if any,
evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of a Loan (and
the registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register. The Participant
Register shall be available for inspection by Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(e)No participation or sub-participation shall operate as a delegation of any
duty of the seller thereof.
(f)Under no circumstance shall any participation or sub-participation be deemed
a novation in respect of all or any part of the seller's obligations pursuant to
this Agreement.
Section .Severability of Provisions; Captions; Attachments. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
Section .Judgment Currency. If Agent, on behalf of the Lenders, obtains a
judgment or judgments against Borrower in an Alternate Currency, the obligations
of Borrower in respect of any sum adjudged to be due to Agent or the Lenders
hereunder or under the Notes (the “Judgment Amount”) shall be discharged only to
the extent that, on the Business Day following receipt by Agent of the Judgment
Amount in the Alternate Currency, Agent, in accordance with normal banking
procedures, may purchase Dollars with the Judgment Amount in such Alternate
Currency. If the amount of Dollars so purchased is less than the amount of
Dollars that could have been purchased with the Judgment Amount on the date or
dates the Judgment Amount (excluding the portion of the Judgment Amount which
has accrued as a result of the failure of Borrower to pay the sum originally due
hereunder or under the Notes when it was originally due hereunder or under the
Notes) was originally due and owing (the “Original Due Date”) to Agent or the
Lenders hereunder or under the Notes (the “Loss”), Borrower agrees as a separate
obligation and notwithstanding any such judgment, to indemnify Agent or such
Lender, as the case may be, against the Loss, and if the amount




--------------------------------------------------------------------------------




of Dollars so purchased exceeds the amount of Dollars that could have been
purchased with the Judgment Amount on the Original Due Date, Agent or such
Lender agrees to remit such excess to Borrower.
Section .Investment Purpose. Each of the Lenders represents and warrants to
Borrower that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto for investment purposes only and not
for the purpose of distribution or resale, it being understood, however, that
each Lender shall at all times retain full control over the disposition of its
assets.
Section .Entire Agreement. This Agreement, any Note and any other Loan Document
or other agreement, document or instrument attached hereto or executed on or as
of the Closing Date integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.
Section .Governing Law; Submission to Jurisdiction. This Agreement, each of the
Notes and any Related Writing shall be governed by and construed in accordance
with the laws of the State of Ohio and the respective rights and obligations of
Borrower, the LC Issuers and the Lenders shall be governed by Ohio law, without
regard to principles of conflict of laws; provided, however, that, with respect
to Letters of Credit, except to the extent inconsistent with the laws of the
State of Ohio or otherwise expressly stated in any such Letter of Credit,
Letters of Credit shall be subject to the terms of (a) with respect to matters
relating to standby Letters of Credit and LC Applications therefor, the ISP or
the UCP, at the option of the LC Applicant, and (b) with respect to matters
relating to commercial Letters of Credit and LC Applications therefor, the UCP.
Borrower hereby irrevocably submits to the non‑exclusive jurisdiction of any
Ohio state or federal court sitting in Cleveland, Ohio, over any action or
proceeding arising out of or relating to this Agreement, the Debt or any Related
Writing, and Borrower hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such Ohio state or
federal court. Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
Section .Legal Representation of Parties. The Loan Documents were negotiated by
the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement or any other
Loan Document to be construed or interpreted against any party shall not apply
to any construction or interpretation hereof or thereof.
Section .Source of Funds. Each of the Lenders hereby severally (and not jointly)
represents to Borrower that no part of the funds to be used by such Lender to
fund the Loans hereunder from time to time constitutes (a) assets allocated to
any separate account maintained by such Lender in which any employee benefit
plan (or its related trust) has any interest nor (b) any other assets of any
employee benefit plan. As used in this Section, the terms “employee benefit
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
Section .Confidential Information. For the purposes of this Section,
“Confidential Information” means information provided to a Lender by or on
behalf of a Company in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is confidential and/or proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing (or verbally in the case of an oral communication) when received by
such Lender as being confidential information; provided that such term does not
include information that (a) was publicly known or otherwise known to such
Lender prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by such Lender or any Person acting on such
Lender's behalf, (c) otherwise becomes known to such Lender other than through
disclosure by a Company or any other Lender, or (d) constitutes financial
statements delivered or made available to such Lender under Article V that are
otherwise publicly available. Each Lender will maintain the confidentiality of
Confidential Information provided to the Lender in accordance with reasonable
procedures adopted by such Lender in good faith to protect confidential
information of third parties delivered to such Lender, provided that such Lender
may deliver or disclose Confidential Information to (i) its directors, trustees,
officers, employees, agents, attorneys and Affiliates (which Affiliates have
agreed to hold confidential the confidential information) (to the extent such
disclosure reasonably relates to this Agreement), (ii) its financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section, (iii)
any other Lender, (iv) any permitted assignee to which such Lender proposes to
make, or makes, an assignment pursuant to and permitted by Section 10.10 (and
provided such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section), (v) any
federal or state regulatory authority having jurisdiction over such Lender to
the extent required, or (vi) any other Person to which such delivery or
disclosure may be required (w) to effect compliance with any law, rule,
regulation or order applicable to such Lender, (x) in response to any subpoena
or other legal process, (y) in connection with any litigation to which such
Lender is a party or (z) if an Event of Default has occurred and is continuing,
to the extent such Lender may reasonably determine such delivery and disclosure
to be necessary or appropriate in the enforcement or for the protection of such
Lender's rights and remedies under this Agreement. Without limiting the
foregoing, each assignee pursuant to Section 10.10 shall enter into such
agreement with Borrower confirming that such assignee is bound by the provisions
of this Section as Borrower may reasonably request.
Section .Jury Trial Waiver. BORROWER, AGENT, EACH LC ISSUER AND EACH OF THE
LENDERS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN




--------------------------------------------------------------------------------




CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




Address:5960 Heisley Road                STERIS CORPORATION
Mentor, Ohio 44060                    By: /s/William L. Aamoth________
Attn:Vice President and Corporate Treasurer            William L. Aamoth, Vice
President and
Corporate Treasurer




 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


Address:127 Public Square
Cleveland, Ohio 44114-1306
Attn: KCIB Loan Services
KEYBANK NATIONAL ASSOCIATION, as Agent, Joint-Lead Arranger, Joint-Book Runner,
an LC Issuer and as a Lender
By:    /s/Sukanya Raj__________
Name: Sukanya Raj
Title: Vice President































Address: 10 S. Dearborn, Floor 09
                 Chicago, Illinois 60603
                 Attn: Brendan Korb, VP
JPMORGAN CHASE BANK, N.A., as Syndication Agent, an LC Issuer and a Lender
By: /s/Brendan Korb________
Name: Brendan Korb
Title: Vice President



















































--------------------------------------------------------------------------------




Address: 414 Union Street
                4th Floor
                Nashville, TN 37219
BANK OF AMERICA, N.A.,
as an LC Issuer and a Lender
By: /s/ E. Mark Hardison____
Name: E. Mark Hardison
Title: Vice President














































































Address: 1215 Superior Avenue
                 Mailcode: OHS555
                 Cleveland, OH 44114
                 Attn: Joshua Botnick
































RBS CITIZENS, N.A.,
as Lender
By: /s/ Joshua Botnick ____
Name: Joshua Botnick
Title: Vice President



































































THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
as Lender




By: /s/ Lillian Kim
Name: Lillian Kim
Title: Director
















Address: 1900 East Ninth Street                    PNC BANK, NATIONAL
ASSOCIATION,
BY-YB13-34-3                            as Co-Documentation Agent and a Lender
Cleveland, Ohio 44114Attn: Joseph G. Moran            By: /s/ Joseph G. Moran
Name: Joseph G. Moran
            Title: Senior Vice President




















--------------------------------------------------------------------------------














Address: 461 Fifth Avenue, 16th Floor                U.S. BANK NATIONAL
New York, New York 10017                    ASSOCIATION
Attn: Jennifer Hwang                         as Co-Documentation Agent and a    
                         Lender
                            
By: /s/ Jennifer Hwang_______
Name: Jennifer Hwang
Title: Vice President














Address: Citibank, N.A.                        CITIBANK, N.A.,
388 Greenwich St.                        as Lender
New York, NY 10013    
Attn: Blake Gronich                        By: /s/ Blake Gronich
Name: Blake Gronich
Title: Vice President






































































--------------------------------------------------------------------------------














Address: 75 State Street                        SOVEREIGN BANK, N.A.,
Boston, MA 02109                    as Lender
Attn: William R. Rogers
                            By: /s/ William R. Rogers
Name:     William R. Rogers
                                Title: Senior Vice President


























